

EXHIBIT 10.2


Dated      17    March            2009


(1)  LONDON MINING PLC


(2)  WITS BASIN PRECIOUS MINERALS INC.


(3)  CHINA GLOBAL MINING RESOURCES (BVI) LIMITED


SHAREHOLDERS' AGREEMENT
relating to
CHINA GLOBAL MINING RESOURCES (BVI) LIMITED

 
 

--------------------------------------------------------------------------------

 

CONTENTS


CLAUSE
PAGE
1.
DEFINITIONS AND INTERPRETATION
4
2.
BUSINESS OF THE COMPANY
19
3.
SHAREHOLDERS' UNDERTAKINGS
19
4.
BOARD OF DIRECTORS
20
5.
PROVISION OF INFORMATION
28
6.
CONDUCT OF BUSINESS
30
7.
FINANCE
37
8.
VOTING RIGHTS
39
9.
TRANSFERS AND ALLOTMENTS OF SHARES
40
10.
QUOTATION
46
11.
COME ALONG
48
12.
BREACH OF THIS AGREEMENT/INSOLVENCY
51
13.
WITS BASIN INDEMNITY
54
14.
DEADLOCK
62
15.
SHARE RIGHTS
62
16.
RESTRICTIVE COVENANTS
66
17.
CONFIDENTIALITY
69
18.
ANNOUNCEMENTS
71
19.
TERMINATION
71
20.
MEMORANDUM AND ARTICLES
71
21.
COSTS
71
22.
APPLICABLE LAW AND JURISDICTION
71
23.
GENERAL
72
24.
NOTICES
73
     
SCHEDULES
       
1.
RESERVED MATTERS
77
2.
DEED OF ADHERENCE
 
     
APPROVED TERM DOCUMENTS
       
1.
ANNOUNCEMENTS
 
2.
BUSINESS PLAN
 
3.
MONITORING AGREEMENT
 
4.
OPERATOR AGREEMENT
 

 

--------------------------------------------------------------------------------


 
5.
WB LOAN AGREEMENT
 
6.
PROMISSORY NOTE
 

 
 
 

--------------------------------------------------------------------------------

 

THIS AGREEMENT is made
on                           17      March              2009


BETWEEN:-


(1)
LONDON MINING PLC a company incorporated in England and Wales with registered
number 5424040 whose registered office is at 39 Sloane Street, London SW1X 9LP
("London Mining");



(2)
WITS BASIN PRECIOUS MINERALS INC. a company incorporated in the State of
Minnesota, United States with registered number 84-1236619 whose registered
office is at 80 South 8th Street, Suite 900, Minneapolis, Minnesota 55402 ("Wits
Basin"); and



(3)
CHINA GLOBAL MINING RESOURCES (BVI) LIMITED, a company incorporated in the
British Virgin Islands with registered number 1513743 whose registered office is
at 56 Administration Drive, P.O. Box 3190, Road Town, British Virgin Islands
(the "Company").



WHEREAS:


The parties have agreed to regulate their affairs in relation to the Company on
the terms and conditions of this Agreement.


IT IS AGREED as follows:-


1.
DEFINITIONS AND INTERPRETATION

 
1.1
Definitions

 
 
Throughout this Agreement, the following words and phrases have the meanings set
out below:-



20% Shareholder
means any person who holds A Shares and/or B Shares which carry the right to
exercise 20% or more of the votes ordinarily exercisable at a general meeting of
the Shareholders.
   
50% Notice
has the meaning given to that expression in clause 4.2.3.


 
4

--------------------------------------------------------------------------------

 


50% Shareholder
means any person who holds A Shares and/or B Shares which carry the right to
exercise more than 50% of the votes ordinarily exercisable at a general meeting
of the Shareholders.
   
Announcements
means the announcements to be made by the parties in the approved terms.
   
Annual Budget
has the meaning given to that expression in clause 5.2.5.
   
A Shares
means the fully paid A ordinary shares of $0.01 each in the capital of the
Company.
   
Attorney
has the meaning given to that expression in clause 11.6 where used in clause 11,
in clause 12.10 where used in clause 12 and in clause 13.14 where used in clause
13.
   
Available Profits
means the Company's accumulated, realised profits, so far as not previously
utilised by distribution or capitalisation, less its accumulated, realised
losses, so far as not previously written off as a reduction or reorganisation of
capital duly made.
   
Board
means the board of Directors of the Company from time to time.
   
B Shares
means the fully paid B ordinary shares of $0.01 each in the capital of the
Company.
   
Business
means the business to be carried on by the Company set out in clause 2.1.
   
Business Day
means any day other than a Saturday or Sunday, on which clearing banks are open
for business in the City of London, the British Virgin Islands, the United
States, Hong Kong and the People's Republic of China.


 
5

--------------------------------------------------------------------------------

 


Business Plan
means the business plan of the Group, as may be amended or replaced from time to
time in accordance with this Agreement, the first such business plan being the
business plan in the approved terms.
   
Chairman
means the Chairman of the Board appointed in accordance with clause 4.24.
   
China Gold
China Gold, LLC, a limited liability company organised under the laws of the
State of Kansas in the United States.
   
Competitor
a person engaged or interested in the mining of iron ore within 100kms of any of
the land owned by any member of the Group at the date of this Agreement or of
any other land owned by any member of the Group from time to time.
   
Confidential Information
means all information (whether oral or recorded in any medium) relating to any
Group Company's business, financial or other affairs (including future plans of
any Group Company) which is treated by a Group Company as confidential (or is
marked or is by its nature confidential).
   
Consulting Agreement
the Consulting Agreement entered into by the Company and Lu Benzhao dated 11
August 2008 as amended by the Agreement on Amendment dated 13 January 2009, as
novated by the Novation Agreement dated 13 January 2009, as amended by the
Agreement on Amendment dated 11 February 2009, by Letter Agreements dated 26
February 2009 and 5 March 2009 and as further amended novated or substituted
from time to time.
   
Conversion Notice
has the meaning given to that expression in clause 13.16.


 
6

--------------------------------------------------------------------------------

 


Deed of Adherence
means the deed of adherence to this Agreement in the form of Schedule 2.
   
Deferred Shares
means the deferred non-voting shares of $0.01 in the capital of the Company
resulting from the conversion of the B Shares under clause 13 which shall carry
the rights set out in the Memorandum and Articles.
   
Diminution Value
means the diminution in fair market value of each A Share and B Share held (or
deemed to be held under clause 13.7.3) by London Mining and calculated in
accordance with clauses 13.5 to 13.8.
   
Director
means any director for the time being of the Company or any Subsidiary Company
including, where applicable, any alternate director.
   
Director Fee
has the meaning given to that expression in clause 4.2.5.
   
Exit
means a Sale or Quotation.
   
Extra Shares
has the meaning given to that expression in clause 9.10 where used in clause 9
and in clause 12.5 where used in clause 12.
   
Fee Adjustment Date
has the meaning given to that expression in clause 6.15.1.
   
Fee Repayment Amount
means the amount repaid by London Mining as determined by clauses 6.16.15 and
6.16.16.
   
Group
means the Company and any company which is a subsidiary undertaking of the
Company from time to time (including the Target Entities and MZM (on completion
of the acquisition of MZM pursuant to the MZM Equity Transfer Agreement) and any
of their subsidiary undertakings) and references to "Group Company" and "member
of the Group" shall be construed accordingly and references to "Subsidiary
Company" shall mean a member of the Group other than the Company.


 
7

--------------------------------------------------------------------------------

 


HK Co
means China Global Mining Resources Limited, a limited liability company
incorporated pursuant to the laws of Hong Kong whose registered office is at
41st Floor Bank of China Tower, 1 Garden Road Central, Hong Kong.
   
Independent Valuer
means a partner of at least 10 years' standing at a leading UK firm of
accountants (acting as an expert and not an arbitrator) nominated and agreed to
by the parties concerned or in the event that the parties concerned disagree on
the nomination and no agreement is reached within 10 Business Days of the
proposed nomination by one party, appointed by the President from time to time
of Institute of Chartered Accountants in England and Wales on application by any
of the parties concerned.
   
JORC Code
means the Australian Code for Reporting Mineral Resources and Reserves published
by the Joint Ore Reserves Committee of the Australasian Institute of Mining and
Metallurgy, Australian institute of Geoscientist and the Minerals Council of
Australia.
   
Licences
means up-to-date and valid licences, approvals, permits and certificates for
each Target Entity and MZM issued by the appropriate body (and for the
appropriate purpose) necessary for operation of the businesses (as set out in
the Business Plan) of the Target Entities and MZM including, but not limited to:
     
(a) in the case of MXM:


 
8

--------------------------------------------------------------------------------

 



   
(i)
an updated business licence;
           
(ii)
a safe production permit;
           
(iii)
an explosives permit;
           
(iv)
a permit for water and soil conservation plan;
           
(v)
a land use and/or occupation rights certificate; and
           
(vi)
the extended mining licence referred to the Target Entity Equity Transfer
Agreement for MXM;
         
(b)
in the case of NSM:
           
(i)
the licences and permits set out in (a)(i) to (v) above.
           
(ii)
a land use right certificate;
           
(iii)
a premises ownership certificate;
           
(iv)
a construction and land use planning permit; and
           
(v)
a construction project planning permit; and
         
(c)
in the case of MZM:
           
(i)
an updated business licence;
           
(ii)
the licences and permits set out in (a)(ii) to (v), (b)(iv) and (v) above; and
           
(iii)  
a mining licence.


 
9

--------------------------------------------------------------------------------

 


LM Fee Termination Date
has the meaning given to that expression in clause 6.11.
   
LM Management Fee
has the meaning given to that expression in clause 6.11.
   
LM Services Agreement
has the meaning given to that expression in clause 6.19.
   
Management Information
means the financial statements and management accounts for the Group made up to,
and as at the end of, the relevant calendar month, in such form as may be
specified by the Board from time to time but, in any event (or unless otherwise
specified) incorporating:
       
(a)
an operational report from the Operator (or, if the Operator Agreement is
terminated, any successor appointed by the Company or if no successor is
appointed, the Company) identifying key issues relating to the Business
including a description of any matters that have arisen which may affect the
reputation of the Group and details of any iron ore or iron ore related products
both mined, produced or sold;
       
(b)
a profit and loss account, balance sheet and cash flow statement (including
details of all funds spent and all commitments made during the relevant period)
for the Group on a monthly and year-to-date basis together with a breakdown
identifying and explaining variances from the current Business Plan and the
prior year figures; and
       
(c)
a commentary by the Operator (or, if the Operator Agreement is terminated, any
successor appointed by the Company or if no successor is appointed, the Company)
on the items listed in paragraph (b) above.


 
10

--------------------------------------------------------------------------------

 


Matang Development Cost
means any cost or expense incurred or agreed to be incurred in connection with
the development of MZM and its operations required in order for MZM to have an
ongoing production rate as contemplated by the Business Plan as approved as at
the date of this Agreement.
   
Memorandum and Articles
means the memorandum and articles of association of the Company, as amended from
time to time.
   
MOFCOM
means the Ministry of Commerce for the People’s Republic of China.
   
Monitoring Agreement
means the agreement in the approved terms entered into by Wits Basin and London
Mining on or around the date of this Agreement pursuant to which Wits Basin
agrees to review and monitor the Operator's compliance with the terms of the
Operator Agreement as amended, novated or substituted from time to time.
   
MXM
means Maanshan Xiaonanshan Mining Co. Ltd, a limited liability company
incorporated in the People's Republic of China whose registered address is
Putang Village, Huoli Town, Maanshan Municipality, Anhui Province, PRC.
   
MXM Equity Transfer Agreement
means the equity transfer agreement dated 11 August 2008 relating to the
acquisition of all the shares in MXM, as amended by an agreement dated 29
October 2008 and as further amended, assigned, novated or substituted from time
to time.
   
MZM
means Maanshan Zhao Yuan Mining Co. Ltd, a limited liability company
incorporated in the People's Republic of China whose registered address is 6
South Hongqi Road, Maanshan Economic and Technology Development Zone, Maanshan
Municipality, Anhui Province, PRC.


 
11

--------------------------------------------------------------------------------

 


MZM Consideration
has the meaning given to that expression in clause 6.24.
   
MZM Equity Transfer Agreement
means the equity transfer agreement dated 11 August 2008 relating to the
acquisition of all the shares in MZM, as amended by letter agreements dated 11
February 2009 and 5 March 2009 and as further  amended, assigned, novated or
substituted from time to time.
   
Nominated Director
means a director appointed by a Shareholder in accordance with clauses 4.2 or
6.5 (other than a Non-Shareholder Director).
   
Non-Shareholder Director
means Lu Benzhao, pursuant to his appointment to the board of the Target
Entities in accordance with clause 4.2.5.
   
NSM
means Nanjing Sudan Mining Co. Ltd, a limited liability company incorporated in
the People's Republic of China whose registered address is Dangyang Town,
Jiangning District, Nanjing Municipality, Jiangsu Province, PRC.
   
NSM Equity Transfer Agreement
means the equity transfer agreement dated 11 August 2008 relating to the
acquisition of all the shares in NSM, as amended by an agreement dated 29
October 2008 and as further amended, assigned, novated or substituted from time
to time.


 
12

--------------------------------------------------------------------------------

 


Operator
means Green Earth Mining Resources Limited, registration number 1518318 with
registered address: c/o Chu & Chu/Comsec Ltd, 1801-5, 18/F, Tower 2, China Hong
Kong City, 33 Canton Road, TST, Hong Kong, that is the company incorporated and
owned by William Green, which is engaged by the Company or a member of the Group
to manage and operate the Target Entities and MZM and any future operations of
the Group as approved by the Qualifying Shareholders.
   
Operator Agreement
means the agreement in the approved terms dated on or around the date of this
Agreement entered into by MXM, the Company, Wits Basin, London Mining and the
Operator as amended, novated or substituted from time to time.
   
Oslo Axess
means a regulated marketplace at the Oslo Børs ASA (in English: "the Oslo Stock
Exchange").
   
Other Shareholders
has the meaning given to that expression in clause 9.9 where used in clause 9
and in clause 11.1 where used in clause 11.
   
Outstanding Sudan Consideration
has the meaning given to that expression in clause 6.23.
   
Payment Date
has the meaning given to that expression in clause 6.14.
   
Percentage Threshold
has the meaning given to that expression in clause 4.2.1
   
Promissory Note
means the Promissory Note in the approved terms dated on or around the date of
this Agreement for US$4,800,000 in principal issued by the Company in favour of
Wits Basin in consideration for the acquisition of HK Co by the Company from
Wits Basin.


 
13

--------------------------------------------------------------------------------

 


Proportionate Allocation
has the meaning given to that expression in clause 9.10 where used in clause 9
and in clause 12.5 where used in clause 12.
   
Qualifying Shareholder
means any person who holds A Shares and/or B Shares which carry the right to
exercise 40% or more of the votes ordinarily exercisable at a general meeting of
the Shareholders.
   
Quotation
means the admission of the whole of any class of the issued share capital of the
Company or any Subsidiary Company to the Official List of the Financial Services
Authority, and to trading on the London Stock Exchange's market for listed
securities, or to trading on the AIM market of the London Stock Exchange, or to
trading on the Hong Kong Stock Exchange's market for listed securities or on any
other recognised investment exchange, recognised overseas investment exchange,
designated investment exchange or designated overseas investment exchange, in
each case as defined in the Financial Services and Markets Act 2000 or any other
securities exchange.
   
Reserved Matters
means the matters listed in Schedule 1 requiring Qualifying Shareholders'
consent.
   
Repayment Amount
has the meaning given to that expression in clause 6.11.
   
Repayment Date
has the meaning given to that expression in clause 15.4.
   
Retained Consulting Payment
means such part of the US$2 million retained from the First Payment (as that
term is defined under the Consulting Agreement) that is payable to Lu Benzhao in
accordance with the Consulting Agreement.


 
14

--------------------------------------------------------------------------------

 


RMB
means Renminbi, the lawful currency of the People's Republic of China.
   
Sale
means the sale of the whole of the issued equity share capital of the Company or
all or substantially all of the assets of the Group to a single buyer or to one
or more buyers as part of a single transaction.
   
Second Amended and Restated
 
Pledge Agreement
means the Second Amended and Restated Pledge Agreement dated 22 December 2008
granted by Wits Basin in favour of China Gold.
   
Shares
means the A Shares and the B Shares.
   
Shareholders
means any holder of any Share from time to time in accordance with the
provisions of this Agreement.
   
Shareholder's Group
means, in relation to a Shareholder, that Shareholder and its subsidiary
undertakings, any parent undertaking, whether direct or indirect, of such
Shareholder and any other subsidiary undertaking of any such parent undertaking
from time to time but excluding the Company and each Subsidiary and references
to "member" or "members" of the "Shareholder's Group" shall be construed
accordingly.
   
Subscription
means the subscription by London Mining for A Shares on or around the date of
this Agreement.
   
Subscription Agreement
means the subscription agreement dated 12 January 2009 entered into by Wits
Basin and London Mining in relation to the establishment of the joint venture
through which the Business will be operated as amended by the amendment
agreement dated 17 March 2009, and as further amended, novated, restated  or
substituted from time to time.


 
15

--------------------------------------------------------------------------------

 


Subsidiaries
means the Group excluding the Company.
   
Target Entities
means each of NSM and MXM, together with their respective subsidiary
undertakings.
   
Term
means the period of two years commencing on the date of this Agreement or such
longer period as may be agreed in writing by the Qualifying Shareholders.
   
Third Party Funding
has the meaning given to that expression in clause 7.5.2.
   
Top Up Shares
shall have the meaning given to that expression in clause 9.11 where used in
clause 9 and in clause 12.6 where used in clause 12.
   
Transfer Shares
has the meaning given to that expression in clause 13.1.
   
Trigger Event
has the meaning given to that expression in clause 13.2.
   
US$
means United States Dollars, the lawful currency of the United States.
   
WB Loan
means the loan in the amount of US$5,750,000 granted by London Mining to Wits
Basin under the terms of the WB Loan Agreement.
   
WB Loan Agreement
means the loan agreement in the approved terms dated on or around the date of
this Agreement pursuant to which London Mining grants Wits Basin the WB Loan.


 
16

--------------------------------------------------------------------------------

 


Wits Basin Promissory Note
means the Second Amended and Restated Promissory Note in the aggregate principal
amount of US$10,421,000 issued by Wits Basin to China Gold dated 22 December
2008 pursuant to the Convertible Notes Purchase Agreement dated 10 April 2007
between China Gold and Wits Basin as amended by the Amendment to the Convertible
Notes Purchase Agreement dated 19 June 2007, by the Amendment No. 2 to the
Convertible Notes Purchase Agreement dated 10 November 2008, the Amendment No. 3
to the Convertible Notes Purchase Agreement dated 22 December 2008 and as
amended from time to time.



1.2
Interpretation

 
 
1.2.1
Unless the context otherwise requires, words and expressions defined in or
having a meaning provided by the UK Companies Act 2006 shall have the same
meaning in this Agreement.  The term "connected person" shall have the meaning
attributed to it at the date of this Agreement by section 839 of the Income and
Corporation Taxes Act 1988 and the words "connected with" shall be construed
accordingly.

 
 
1.2.2
A reference to any statutory provision in this Agreement:-

 
 
(a)
includes any order, instrument, plan, regulation, permission and direction made
or issued under such statutory provision or deriving validity from it;

 
 
(b)
shall be construed as a reference to such statutory provision as in force at the
date of this Agreement (including, for the avoidance of doubt, any amendments
made to such statutory provisions that are in force at the date of this
Agreement);

 
 
(c)
shall also be construed as a reference to any statutory provision of which such
statutory provision is a re-enactment or consolidation; and

 
 
(d)
shall also be construed as a reference to any later statutory provision which
re-enacts or consolidates such statutory provision.

 
17

--------------------------------------------------------------------------------


 
 
1.2.3
References to a clause are (unless otherwise stated) to a clause of this
Agreement.

 
 
1.2.4
The headings used in this Agreement are for convenience only and shall not
affect its meaning.

 
 
1.2.5
A document expressed to be "in the approved terms" means a document, the terms,
conditions and form of which have been approved by the Shareholders and a copy
of which has been identified as such and initialled by or on behalf of each of
London Mining and Wits Basin.

 
 
1.2.6
A document expressed to be an Annexure means a document a copy of which has been
identified as such and initialled by or on behalf of each of the Shareholders.

 
 
1.2.7
Words importing one gender shall (where appropriate) include any other gender
and words importing the singular shall (where appropriate) include the plural
and vice versa.

 
 
1.2.8
Any English legal term for any action, remedy, method of judicial proceeding,
legal document, legal status, court, official or any legal concept or thing
shall, in respect of any jurisdiction other than that of England, be deemed to
include what most nearly approximates in that jurisdiction to the English legal
term.

 
 
1.2.9
Any time or date shall be construed as a reference to the time or date
prevailing in England.

 
 
1.2.10
If any event or payment under this Agreement must occur on a stipulated day
which is not a Business Day, then the stipulated day will be taken to be the
next Business Day.

 
 
1.2.11
A reference in this Agreement to London Mining or Wits Basin (as the case may
be) shall be deemed where the context permits to be or to include a reference to
any permitted transferee under this Agreement (including in the case of Wits
Basin, China Gold if it enforces its  security over the Shares held by Wits
Basin).

 
1.3
A reference in this Agreement to the transfer of any Share shall mean the
transfer of either or both of the legal and beneficial ownership in such Share
and/or the grant of an option to acquire either or both of the legal and
beneficial ownership in such Share and the following shall be deemed (but
without limitation) to be a transfer of a Share:-

 
18

--------------------------------------------------------------------------------


 
 
1.3.1
any direction (by way of renunciation or otherwise) by a Shareholder entitled to
an allotment or issue of any Share that such Share be allotted or issued to some
person other than himself;

 
 
1.3.2
any sale or other disposition of any legal or equitable interest in a Share
(including any voting right attached thereto) and whether or not by the
registered holder thereof and whether or not for consideration or otherwise and
whether or not effected by an instrument in writing; and

 
 
1.3.3
any grant of a legal or equitable mortgage or charge over any Share.

 
1.4
In construing this Agreement, general words introduced by the word "other" shall
not be given a restrictive meaning by reason of the fact that they are preceded
by words indicating a particular class of acts, matters or things and general
words shall not be given a restrictive meaning by reason of the fact that they
are followed by particular examples intended to be embraced by the general
words.

 
2.
BUSINESS OF THE COMPANY

 
The Business


2.1
The Business shall be:-

 
 
2.1.1
the operation of the Target Entities and, following the completion of the
acquisition of MZM pursuant to the MZM Equity Transfer Agreement (if
applicable), MZM, whose main businesses are the mining, processing and sale of
iron ore; and

 
 
2.1.2
to do such other things as may be ancillary to any of the above or agreed from
time to time in accordance with this Agreement.

 
2.2
Unless otherwise agreed by the Qualifying Shareholders, the Company shall not
carry on any business other than the Business.

 
3.
SHAREHOLDERS' UNDERTAKINGS

 
Each of the Shareholders undertakes to the other:-


3.1
to observe and perform its own obligations under this Agreement and give full
effect to the provisions of this Agreement and (so far as it is able so to do by
the exercise of voting rights in the Company and the power to appoint and remove
directors of the Company and the Subsidiary Companies in accordance with this
Agreement) to procure that the Company will and procure that each Subsidiary
Company will at all times perform and observe all its obligations under this
Agreement;

 
19

--------------------------------------------------------------------------------


 
3.2
to procure that, in the case of a meeting of the Company, a duly authorised
representative empowered to do all acts and make all decisions on its behalf in
connection with such meeting, and in the case of a meeting of the Board, a
Shareholder shall procure that a director nominated by it, or his alternate,
shall at all reasonable times be available to attend relevant meetings of the
Company or the Board or the board of each Subsidiary Company (as the case may
be); and

 
3.3
to disclose to the Company and the other Shareholders as soon as practicable
after it becomes aware of the same, any information of a material nature
relating to the Business of which it becomes aware.

 
4.
BOARD OF DIRECTORS

 
Appointment and removal of Directors


4.1
The number of Directors of the Company shall be not less than two and not more
than five (or such higher number as shall be required to give effect to the
provisions of this clause 4 or clause 6.5) unless otherwise agreed in writing by
all of the Qualifying Shareholders.

 
4.2
Subject to the receipt of any required regulatory approvals:

 
 
4.2.1
subject also to clauses 4.2.3 and 6.5, each Shareholder shall be entitled, by
serving written notice of appointment on the Company, to appoint from time to
time one Director to the Board (and to any committee of the Board) for every 20%
of the issued Shares held by it (each a "Percentage Threshold") and to remove or
substitute from time to time any Director so appointed by it by serving written
notice of such removal or substitution on the Company and, by serving written
notice of appointment, to appoint from time to time another Director in place of
any Director so removed or who vacates office for any reason;

 
 
4.2.2
subject also to clauses 4.2.3, 4.2.4, 4.2.5, 4.2.6 and 4.10, each Qualifying
Shareholder shall be entitled, by serving written notice of appointment on a
Subsidiary Company, to appoint from time to time two Directors to the board of
each Subsidiary Company (and to any committee of any such board) or such other
number as the Qualifying Shareholders shall agree in writing and to remove or
substitute from time to time any Director so appointed by it by serving written
notice of such removal or substitution on the relevant Subsidiary Company and by
serving written notice of appointment, to appoint from time to time another
Director from time to time in place of any Director so removed or who vacates
office for any reason;

 
20

--------------------------------------------------------------------------------


 
 
4.2.3
subject also to clauses 4.2.4, 4.2.5, 4.3.3, 4.10, and 6.5, any 50% Shareholder
shall be entitled by serving written notice of appointment or removal on the
Company or relevant Subsidiary Company to appoint and remove from time to time
such Directors to or from the Board and/or to or from the board of each
Subsidiary Company (and to any committee of any such board) ("50% Notice") such
that the 50% Shareholder has a majority of Directors appointed to the Board
and/or the board of each Subsidiary (and to any committee of any such board)
("Majority Representation") and by serving written notice of appointment from
time to time to remove any such appointed Director and replace him with any
other Nominated Director.  This clause shall not entitle any 50% Shareholder to
serve a notice of removal on the Company or any Subsidiary Company in respect of
a Nominated Director (other than in respect of a Director nominated by the 50%
Shareholder) unless the articles of association of the relevant company prevent
the appointment by the 50% Shareholder of such additional Directors required to
give it a Majority Representation on the relevant board;

 
 
4.2.4
subject also to clauses 4.10 and 6.5, for so long as the articles of association
of any Target Entity limits the number of directors appointed to the board of
such Target Entities to three, each Qualifying Shareholder shall be entitled, by
serving written notice of appointment on such Target Entity, to appoint from
time to time 1 Director to the board of such Target Entity (and to any committee
of any such board) and to remove or substitute from time to time any Director so
appointed by it by serving written notice of such removal or substitution on the
relevant Subsidiary Company and by serving written notice of appointment, to
appoint from time to time another Director from time to time in place of any
Director so removed or who vacates office for any reason;

 
 
4.2.5
the Qualifying Shareholders agree that Lu Benzhao shall be appointed as a
Non-Shareholder Director of the Target Entities. The Non-Shareholder Director
shall be removed as a Director of the Target Entities in accordance with clause
4.5. The parties agree that for so long as the Non-Shareholder Director is
appointed as a Director to the Target Entities, the Company and the Shareholders
shall (so far as they are able) procure that:

 
21

--------------------------------------------------------------------------------


 
 
(a)
the Non-Shareholder Director shall receive from the Target Entities a monthly
fee as agreed by the Qualifying Shareholders in respect of his role as a
director of both of XNS and Sudan ("Director Fee") provided that, in the absence
of agreement from London Mining, the Director Fee shall not be, in aggregate, in
excess of US$0.5 million in 2009 and US$0.5 million in 2010. There shall be no
Director Fee payable in any subsequent year unless agreed in writing by each of
the Qualifying Shareholders;

 
 
(b)
the Director Fee shall be paid in US Dollars, however if regulatory requirements
require that the Director Fee is paid in RMB, the Director shall be paid in RMB,
using an exchange rate of US Dollars to RMB at the middle rate issued by the
People's Bank of China on the date immediately prior to payment; and

 
 
(c)
the amount or timing of payment of the Director Fee cannot be varied without the
consent of each Qualifying Shareholder; and

 
 
4.2.6
subject also to clauses 4.10 and 6.5, following the amendment to the articles of
association of the relevant Target Entity pursuant to clause 4.3.2 and for so
long as Lu Benzhao is a Non-Shareholder Director of the relevant Target Entity,
London Mining, so long as it is a Qualifying Shareholder, shall be entitled, by
serving written notice of appointment on the relevant Target Entity, to appoint
two directors to the board of the relevant Target Entity (and to any committee
of the board) (in addition to the appointment rights of London Mining under
clauses 4.2.1 to 4.2.4 and 6.5) and Wits Basin shall be entitled, so long as it
is a Qualifying Shareholder, by serving written notice of appointment on the
relevant Target Entity, to appoint 1 Director to the board of the relevant
Target Entity (and to any committee of the board) (in addition to the
appointment rights of Wits Basin under clauses 4.2.1 to 4.2.4) and each of
London Mining and Wits Basin shall be entitled from time to time to remove such
further directors so appointed and replace them with any other Director.

 
4.3
The Company (or the Company will procure that the relevant Subsidiary Company
(as appropriate)) shall as soon as reasonably practicable after the date of this
agreement:

 
 
4.3.1
use its best endeavours to obtain any regulatory approvals required to:

 
 
(a)
appoint and remove Directors in accordance with clauses 4.2, 4.4 and 6.5; and

 
22

--------------------------------------------------------------------------------


 
 
(b)
amend the memorandum and articles of association of any Subsidiary Company in
accordance with clause 4.3.2 and clause 4.3.3;

 
 
4.3.2
amend the articles of association of the Target Entities such that they permit
the appointment of 4 or more Directors to the board of each Target Entity; and

 
 
4.3.3
amend the articles of association of any Subsidiary Company (as applicable) such
that they permit the appointment of a majority of Directors to the board of each
Subsidiary Company in accordance with clause 6.5 or by a 50% Shareholder
pursuant to clause 4.2.3 with effect from (or as soon as practicable following)
a Shareholder becoming a 50% Shareholder.

 
4.4
Subject to clause 6.5, a Shareholder shall be obliged to remove from:

 
 
4.4.1
the Board (and any relevant committee of the Board) such number of Directors
appointed by it each time its holding of Shares decreases to below a Percentage
Threshold such that the number of remaining Directors appointed by such
Shareholder is commensurate with its revised percentage shareholding in
accordance with clause 4.2. Any Shareholder whose holding of Shares decreases,
for any reason, to less than 20% of the Shares shall cease to be entitled to
appoint a Director and shall be obliged to remove all of its existing Directors
appointed by it from the Board;

 
 
4.4.2
the board of any Subsidiary Company (and any relevant committee of the board of
a Subsidiary Company), any Director nominated by it under clause 4.2 if it
ceases to be a Qualifying Shareholder; and

 
 
4.4.3
the Board or any board of any Subsidiary Company (and any relevant committee of
such board), such Directors nominated by it under clause 4.2.3 to give effect to
any 50% Notice if that Shareholder ceases to hold A Shares or B Shares which
carry the right to exercise 50% of the votes ordinarily exercisable at a general
meeting of Shareholders.

 
4.5
The Shareholders and the Company shall procure that the relevant shareholder of
each Target Entity shall remove from the board of the Target Entity (and any
associated committee) the Non-Shareholder Director on the earlier of the date
that is 12 months following the date of this Agreement and as requested in
writing by London Mining, or as otherwise agreed by the Qualifying Shareholders
in writing.

 
23

--------------------------------------------------------------------------------


 
4.6
A Shareholder removing any of its Nominated Directors from the Board or any
Subsidiary Company, shall be responsible for, and shall indemnify the Company or
the Subsidiary Company (as applicable) and the other Shareholders, against any
claim by any Director so removed for wrongful or unfair dismissal or redundancy
or any other claim for compensation arising out of such removal or loss of
office.

 
4.7
Each Shareholder entitled to appoint a Director or Directors under clause 4.2
may at any time elect to appoint observers instead of appointing directors,
provided that no Shareholder may elect to appoint an observer instead of
appointing a Director if it would result in the Board having less than the
number of Directors required pursuant to clause 4.1.

 
4.8
Other than in accordance with clauses 4.2 and 6.5, no Directors of the Company
or any Subsidiary Company can be appointed or removed without the prior written
consent of each Qualifying Shareholder.

 
4.9
No Shareholder may exercise its voting or other powers in relation to the
Company to remove a Nominated Director unless requested to do so by the
Qualifying Shareholder which appointed the Nominated Director.

 
4.10
In respect of any appointment or removal of directors to the Company or any
Subsidiary Company to be made pursuant to clauses 4 or 6.5, each party agrees to
do all things necessary to give effect to such appointment or removal.

 
Alternate Directors


4.11
Each Nominated Director shall be entitled to appoint by written notice any
person to be his alternate, and each Director or any such alternate shall not be
required to hold any share qualification, shall not be subject to retirement by
rotation and, with respect to any such alternate, shall not be removed except by
the Nominated Director who appointed him. Any Director who is also appointed as
an alternate shall be entitled to vote at a meeting of the Board or the board of
each Subsidiary Company on behalf of the Director so appointing him in addition
to being entitled to vote in his own capacity as a Director and in such
circumstances his two votes shall be counted as votes from two Directors for the
purposes of clause 4.17.

 
4.12
Any Director appointed under clauses 4.2 or 6.5 shall be entitled to pass to the
Shareholder appointing him and any member of such Shareholder's Group full
details of any information which may come into his possession as a Director of
the Company or any Subsidiary Company.

 
24

--------------------------------------------------------------------------------


 
Board Meetings


4.13
Unless otherwise agreed in writing by the Nominated Directors of the relevant
board, 10 Business Days' prior notice shall be given of each meeting of the
Board or the board of each Subsidiary Company (except in the case of an
emergency or in order to comply with any timetable laid down by this
Agreement).  Notice of a meeting of the Board or the board of each Subsidiary
Company shall be deemed to be properly given to a Director if it is given to him
personally or sent in writing to him by email or facsimile transmission to such
address or number as the Director may have notified to the Company or Subsidiary
Company (as applicable) for this purpose or, if no such address or number has
been notified, by first class pre-paid post (or by first class pre-paid airmail
if from one country to another country) at his last known address or any other
address given by him to the Company or Subsidiary Company (as appropriate) for
this purpose.  Such notice shall, unless the Board or the board of the relevant
Subsidiary Company otherwise determines, include an agenda of the business to be
considered at that meeting. A Director may waive notice of any board meeting
either prospectively or retrospectively.

 
4.14
The Board shall meet or convene a Board meeting as often and in such places as
the Board shall decide, provided that, unless otherwise agreed by the Board, a
Board meeting shall be held at least once every quarter at such place as the
Board may agree in each year provided that a Director shall be entitled to
attend the meeting by telephone.  The board of each Subsidiary Company shall
meet or convene a board meeting as often and in such places as the relevant
board shall decide provided that a Director shall be entitled to attend the
meeting by telephone.

 
4.15
The quorum for any meeting of the Board or of the board of any Subsidiary
Company shall be two and shall consist of at least one Nominated Director (or
his alternate) appointed by each Qualifying Shareholder entitled to do so under
clauses 4.2 or 6.5 and a quorum of Directors must be present throughout all
meetings of the Board or the board of any Subsidiary Company except that a
Nominated Director (or his alternate) shall not be required to be present for
the discussion of any business in respect of which such Nominated Director is
not entitled to attend or vote pursuant to clause 4.20 and the quorum for such
meeting shall be altered accordingly.

 
4.16
If within half an hour from the time appointed for a meeting of the Board or a
board of a Subsidiary Company a quorum of Directors is not present, or during a
meeting a quorum of Directors ceases to be present, the meeting shall stand
adjourned to the same day in the next week, at the same time and place, or to
such other time and place as the Directors present may decide and at the
adjourned meeting, any two Directors shall constitute a quorum.

 
25

--------------------------------------------------------------------------------


 
4.17
Subject to clause 4.11, each Director shall have one vote.  Subject to clause
4.18, a simple majority of votes cast by those Directors present and eligible to
vote will be required to pass any resolution of the Board or the board of each
Subsidiary Company.

 
4.18
Subject to clauses 6.5 and 7.5.4, the Board and the board of directors of any
Subsidiary, shall not have the power to carry out any of the Reserved Matters
without prior written consent of the Qualifying Shareholders in accordance with
clause 6.2.

 
4.19
For so long as the Non-Shareholder Director is appointed to the board of a
Target Entity, subject to clause 4.2.3 having effect and subject to clauses 6.5
and 7.5.4, each Shareholder covenants that it shall procure that its Nominated
Directors (if any) shall exercise their voting rights at any board meeting of
such Target Entity to procure that all decisions of the board have the prior
written consent of each of the Qualifying Shareholders. The parties agree that
breach of this clause by a Shareholder shall constitute a material breach of
this Agreement by that Shareholder.

 
Conflicts of Interest


4.20
No Director (or his alternate) shall be entitled to vote on any resolution
concerning a matter in which he has a direct interest or duty which is material
and which conflicts with the interests of the Company or any Subsidiary Company,
and for the purposes of this clause 4.20, the interests of the Shareholder which
appointed a Nominated Director shall be deemed to be the interests of the
Nominated Director (and his alternate) so appointed provided that this clause
4.20 shall not apply to any matter if all the Nominated Directors have a
conflict in respect of such matter and provided further that, subject to clause
4.23, such Director (and his alternate) shall still be entitled to receive
notice of and attend and speak in respect of the business at any meeting in
respect of which a resolution is proposed on which, by virtue of this clause
4.20, such Director is not entitled to vote.  For the avoidance of doubt, Wits
Basin’s obligation to monitor and review the Operator’s performance shall not
constitute a conflict of interest of Wits Basin or any Wits Basin Nominated
Director (other than William Green) in connection with any resolution concerning
the Operator absent any additional evidence of such conflict. However, to the
extent that there is a resolution on a matter concerning the Operator and any
Wits Basin Nominated Director is connected with the particular matter by virtue
of being employed by, engaged by or otherwise affiliated with the Operator, that
would give rise to a conflict of interest for the purpose of this Agreement.

 
26

--------------------------------------------------------------------------------


 
4.21
For the purposes of clause 4.20, an interest of the Nominated Director who
appointed an alternate or the Shareholder which appointed the relevant Nominated
Director shall be treated as an interest of the alternate, without prejudice to
any interest which the alternate otherwise has (but not vice versa).

 
4.22
A Director (or an alternate) shall not be entitled to attend and speak at such
part of the meeting of the Directors at which it is proposed to discuss or vote
on any matter upon which he (or if an alternate, the Nominated Director who
appointed him) is not entitled to vote by virtue of clause 4.20 if the
disclosure to such Director or his nominating Shareholder or his alternate of
the specific commercial terms being discussed or voted upon could compromise the
Company's ability or Subsidiary Company's ability to secure the most favourable
commercial deal or where the information or proposals to be discussed or voted
upon at the meeting directly relate to a dispute between the Company or any
Subsidiary Company and the Shareholder which appointed the Nominated Director or
a member of the respective Shareholder's Group.

 
4.23
All of the Directors present at a meeting of the Board or the board of a
Subsidiary Company shall together determine in good faith whether any Director
is or is not eligible to vote in accordance with this clause 4 or is or is not
eligible to attend in accordance with clause 4.22 and, unless the vote of the
conflicted Director would not affect the decision of the Board or the board of a
Subsidiary Company reached in accordance with clause 4.17, in the absence of
agreement a dispute shall be deemed to have arisen and the provisions of clause
14 shall apply.

 
Chairman


4.24
The Qualifying Shareholders agree that the first Chairman of the Board shall be
Stephen D. King, who shall be appointed for a term of two years from the date of
this Agreement subject to his being a Nominated Director throughout that
term.  Thereafter, the Qualifying Shareholders shall co-operate to appoint one
of the Nominated Directors to be Chairman of the Board who shall be appointed
for such term as the Qualifying Shareholders shall agree from time to time.  If
no such appointment is agreed on the expiry of the term of Stephen D. King, the
Qualifying Shareholders shall procure that the Chairman of the Board shall be
appointed for successive terms of two years (or such other terms as the
Qualifying Shareholders shall from time to time agree) from among the Nominated
Directors appointed by each of the Qualifying Shareholders in rotation, starting
with London Mining.

 
27

--------------------------------------------------------------------------------


 
Directors' Expenses


4.25
The Company (or the Company will procure that the relevant Subsidiary Company as
the case may be) shall pay the Shareholders monthly in arrears, all
out-of-pocket expenses properly incurred by their respective Nominated Directors
(or alternates) in connection with the performance of their duties as directors
(together with VAT or any similar tax if applicable thereon).  Unless the
Qualifying Shareholders otherwise all agree, none of the Nominated Directors
shall be entitled to a fee for acting as a director, for attending to its
business or for attending meetings of any board (or committee) meeting of the
Company or any Subsidiary Company.

 
Subsidiary Company


4.26
The Shareholders agree that the provisions of clause 4 relating to board
meetings of Subsidiary Companies can be varied with the prior written consent of
the Qualifying Shareholders and otherwise each of the Company and each
Shareholder undertakes to procure, so far as legally possible, that the
constitution of the boards of the Subsidiary Companies and the proceedings of
meetings of the board (and committees) of any Subsidiary Company reflects
clauses 4 and 6.5.

 
5.
PROVISION OF INFORMATION

 
5.1
The Company agrees with the Shareholders that it will introduce and maintain
effective and appropriate control systems in relation to the financial,
accounting and record-keeping functions of the Group and will keep the Board and
the Shareholders informed of the progress of each Group Company's business and
affairs and in particular will:-

 
 
5.1.1
procure that the Qualifying Shareholders are given such information and such
access to the officers, employees and premises of the Group as such Qualifying
Shareholder may reasonably require for the purposes of enabling it to monitor
its investment in the Company and the development of the Group and to enable it
to comply with rules of any exchange on which such Shareholder is listed; and

 
 
5.1.2
direct the Company's auditors from time to time to provide direct to the
Qualifying Shareholders such information as such Qualifying Shareholder may
reasonably request for the purposes of enabling them to monitor their investment
in the Company and the development of the Group or to satisfy the requirements
of Oslo Axess, or any other securities exchange on which the Qualifying
Shareholder or any member of the Qualifying Shareholder's Group is listed or
seeks a listing.

 
28

--------------------------------------------------------------------------------


 
5.2
Without prejudice to the generality of clause 5.1, the Company agrees with the
20% Shareholders that it will prepare and send to them or as they may direct
(all in such form and detail as is specified by them or as is approved by the
Board):-

 
 
5.2.1
the Management Information for each monthly accounting period, as soon as
reasonably practicable following, and in any event within three weeks of, the
end of the relevant month;

 
 
5.2.2
the audited consolidated accounts of the Group (together with the notes to those
accounts and the Directors' report and auditors' report on those accounts), as
soon as reasonably practicable following, and in any event within three months
of, the end of the financial year to which they relate;

 
 
5.2.3
minutes of each board meeting of any Group Company (and of each committee
meeting of any such board), as soon as reasonably practicable following, and in
any event within two weeks of, such meeting;

 
 
5.2.4
immediately on the Company or any Subsidiary Company becoming aware of them,
written details of any circumstances which will or might:-

 
 
(a)
cause any actual or prospective material adverse change in the financial
position, prospects, assets or business of any Group Company; or

 
 
(b)
materially adversely affect the Company's ability to perform its obligations
under this Agreement or any Group Company's ability to perform its obligations
under any material contract to which it is a party; and

 
 
5.2.5
no later than 30 Business Days before the start of each financial period of the
Company, the budget and financial plans for the Group in respect of such
financial period including the projected income, costs, capital expenditure and
cash flows of the Group for each month of the relevant financial period and
shall specify the key assumptions used and/or adopted in respect of such
projections (the "Annual Budget") and thereafter the Directors and the
Qualifying Shareholders shall meet to discuss the draft Annual Budget in good
faith with a view to the Company adopting the Annual Budget for the relevant
financial period prior to the start of that period, provided that the Board
shall not adopt any Annual Budget which has not been approved in writing by each
of the Qualifying Shareholders.  If and for so long as no Annual Budget has been
approved and adopted in respect of any financial period, then for the duration
of such period, the last Annual Budget adopted in accordance with this
Agreement, or the Business Plan in respect of any year prior to the adoption of
the first Annual Budget, shall apply in respect of that financial period.

 
29

--------------------------------------------------------------------------------


 
5.3
If the Company shall be in breach of any of its obligations under clauses 5.1 or
5.2 then (without prejudice to any other rights which each Qualifying
Shareholder may have in respect of such breach) any of the Qualifying
Shareholders shall be entitled (at the cost of the Company) to appoint a firm of
accountants to obtain, prepare and deliver to it any documents or information
that the Company has failed to obtain, prepare or deliver.  For this purpose,
the Company shall (and shall procure that each Subsidiary Company shall)
promptly make available all its books and records to the relevant Qualifying
Shareholder and/or such firm of accountants, each of whom shall be entitled
without further authority to enter into and remain on any Group Company's
premises for the purpose of, or in connection with, preparing such items.

 
6.
CONDUCT OF BUSINESS

 
Management of the Group


6.1
Subject to this clause 6, the day to day management of the Group will be vested
in the Operator pursuant to the Operator Agreement.  Wits Basin undertakes and
covenants to the Company and the other Shareholders, in accordance with the
terms of the Monitoring Agreement, to monitor and review the Operator's
performance under the Operator Agreement on behalf of the Company and to notify
the Company, London Mining and the other Shareholders if Wits Basin becomes
aware that the Operator has committed, or has taken steps which are reasonably
likely to give rise to a breach (excluding any non-material breach) of the
Operator Agreement.

 
6.2
Subject to clauses 6.5 and 7.5.4, the Company undertakes to and covenants with
each of the Shareholders that it shall not, and each Shareholder undertakes to
and covenants with the other Shareholders that it shall exercise and procure
that its Nominated Directors (if any) shall exercise their voting rights in the
Company to procure (so far as they are able) that the Company shall not, and no
Subsidiary Company shall, without the prior written consent of each of the
Qualifying Shareholders expressly given for the purpose of this clause 6.2,
carry out or agree (whether or not subject to the fulfilment of any conditions)
to carry out any of the Reserved Matters.


 
30

--------------------------------------------------------------------------------

 
6.3
The Company agrees with the Shareholders to procure that each Subsidiary Company
will comply with the obligations and restrictions contained in clause 6.2 and
Schedule 1.

 
6.4
For the purposes of clause 6.2, a Qualifying Shareholder's consent may be
validly given by a Nominated Director appointed by such Qualifying Shareholder
if the Nominated Director:

 
 
 6.4.1
gives his consent in writing to the Board or board of the relevant Subsidiary
Company; or

 
 
 6.4.2
signs a written resolution of the Board or board of the relevant Subsidiary
Company or signs the minutes of the meeting of the Board or board of the
relevant Subsidiary Company approving the relevant transaction or matter.

 
6.5
Subject to clause 6.6, if in the reasonable opinion of the Company or London
Mining, the Group is not at any time achieving the Business Plan or any member
of the Group is breaching or is likely to breach the terms of any Third Party
Funding (as defined in clause 7.5.2), the Company shall procure that the
Operator shall take all necessary steps promptly to remedy such matter (if
capable of remedy by the Operator) and if not remedied within 30 Business Days
(the "Operator Remedy Period") of notice from the Company to the reasonable
satisfaction of London Mining then, Wits Basin shall use its best endeavours to
remedy such matter (if capable of remedy) within a further 30 Business Day
period (the "Wits Basin Remedy Period").  If Wits Basin shall fail to remedy the
matter to the reasonable satisfaction of London Mining, London Mining shall be
entitled, at its sole discretion, to take such reasonable action to remedy the
matter and Wits Basin shall, for the purpose of giving effect to this sentence,
be deemed irrevocably to have given all consents necessary in accordance with
clauses 4.19 and 6.2 to any matters proposed by London Mining to the extent
necessary to remedy the matter. Further, if Wits Basin shall fail to remedy the
matter to the reasonable satisfaction of London Mining, London Mining shall be
entitled to appoint a majority of the Directors to the Board and to the board of
each Subsidiary Company from the time it provides written notice of its intent
to remedy the matter until the matter is resolved to the reasonable satisfaction
of London Mining.  Notwithstanding the foregoing, if London Mining is reasonably
required to take action to remedy a matter three or more times (whether arising
from the same or different circumstances, provided that multiple actions to
remedy a single matter shall constitute one remedy), it shall be entitled, in
its sole discretion to appoint a majority of the Directors to the Board and to
the board of each Subsidiary Company until such time as London Mining ceases to
be a 20% Shareholder. While London Mining has appointed a majority of the
Directors to the Board under the provisions of this clause 6.5, clauses 4.2.3
and 4.19 shall not apply.  If London Mining ceases to be a 20% Shareholder, the
other provisions of this Agreement suspended by this clause 6.5 will continue to
apply in accordance with their terms.


 
31

--------------------------------------------------------------------------------

 

6.6
If in the reasonable opinion of London Mining, the length of the Operator Remedy
Period and Wits Basin Remedy Period is likely to cause irreparable harm to the
Business, London Mining shall reduce the Operator Remedy Period and Wits Basin
Remedy Period to a length it considers, acting reasonably, to be appropriate.

 
6.7
In the event Wits Basin or London Mining is required to take action pursuant to
clause 6.5, the expenses incurred on behalf of the Company or any other member
of the Group in connection with their duties shall be paid by the Company (or in
the event Wits Basin or London Mining incurs such expenses, it shall be
reimbursed by the Company) as soon as practicable after presentation of such
valid invoices and other documentation as are reasonably required by the
Company; provided that:

 
 
 6.7.1
to the extent reasonably permitted, Wits Basin or London Mining (as applicable)
shall promptly notify the Company and the other shareholders of any material
expenses anticipated in connection with the performance of such actions; and

 
 
 6.7.2
any expenses of in aggregate US$100,000 or more must have the prior written
approval of the Company before being incurred by London Mining or Wits Basin on
behalf of a member of the Company's Group.

 
6.8
For the avoidance of doubt, any costs associated with time spent by management
of either Wits Basin or London Mining in connection with any action taken
pursuant to clause 6.5 shall not constitute an expense that is covered by the
reimbursement mechanism in clause 6.7.

 
6.9
Wits Basin shall meet all its obligations under the Consulting Agreement,
including in respect of the provisions dealing with the issue of shares in Wits
Basin to Lu Benzhao.

 
6.10
The Company shall, and the Shareholders shall procure, so far as they are able,
that the Company shall:

 
 
 6.10.1
meet its obligations under the Promissory Note;

 
 
 6.10.2
make the Retained Consulting Payment (or such part as is payable) to Lu Benzhao
to the extent payable under the Consulting Agreement, and


 
32

--------------------------------------------------------------------------------

 

 
 6.10.3
not use the US$2 million subscribed by London Mining for the purpose of paying
the Retained Consulting Payment for any reason other than paying the Retained
Consulting Payment provided that if the Retained Consulting Payment (or any part
of it) is not payable to Lu Benzhao under the terms of the Consulting Agreement
("Retained Sum"), the Retained Sum shall be applied to the operations of the
Business as working capital or as otherwise agreed in writing by the parties,

 
provided that nothing in this provision creates any obligation on any
Shareholder to provide further finance to the Group unless otherwise agreed in
accordance with this Agreement.
 
LM Management Fee


6.11
Until such time (the "LM Fee Termination Date") as the holders of A Shares have
received in aggregate, a net amount after withholding and business tax of
US$44.5 million by distributions from the Company (whether by dividends,
distributions, return of capital or other means (and including any amounts
received by dividend, distribution, return of capital or other means by holders
of A Shares in respect of any B Shares acquired from time to time)), but
excluding by way of any LM Management Fee and any reimbursement of out-of-pocket
expenses) (such aggregated amount received being referred to as the ("Repayment
Amount"), the Company shall procure the payment by MXM (or such other member of
the Group as the Qualifying Shareholders shall agree) of a fee (the "LM
Management Fee") to London Mining (or such other member of its Shareholder's
Group as London Mining shall nominate) in accordance with clauses 6.12 to 6.22
in consideration for the provision of consulting and management services
("Services") by London Mining (or such other member of its Shareholder's Group
as London Mining may determine) to the Target Entities and such other members of
the Group as the Qualifying Shareholders shall agree.

 
6.12
Subject to clause 6.13, until the LM Fee Termination Date, the LM Management Fee
shall be due and payable, in cash and in arrears, in the following amounts:

 
 
 6.12.1
a net amount after withholding tax or business tax of US$5,500,000 on the date
that is twelve months following the date of this Agreement; and

 
 
 6.12.2
a net amount after withholding tax or business tax of US$4,500,000 on each
subsequent anniversary of the date of this Agreement.


 
33

--------------------------------------------------------------------------------

 

6.13
The LM Management Fee shall be paid in US Dollars, however if regulatory
requirements require that the LM Management Fee is paid in RMB, the LM
Management Fee shall be paid in RMB, using an exchange rate of US Dollars to RMB
at the middle rate issued by the People's Bank of China on the Business Day
before the relevant payment date (as set out in clause 6.12).

 
6.14
The LM Management Fee shall accrue on a daily basis from the date of this
Agreement, shall be paid to London Mining every 6 months, commencing on the date
that is 6 calendar months after the date of this Agreement (each such date being
a "Payment Date"). On the date London Mining receives the Repayment Amount (if
such date is not a Payment Date), the LM Management Fee for the relevant 6 month
period shall be pro-rated up to and including the date of payment and paid to
London Mining within 5 days of receiving the Repayment Amount.  For the
avoidance of doubt if London Mining receives the Repayment Amount on a Payment
Date, it shall receive the LM Management Fee payable on that Payment Date.

 
6.15
If:

 
 
 6.15.1
London Mining receives the Repayment Amount within 3 years of the date of the
Shareholders' Agreement ("Fee Adjustment Date"); and

 
 
 6.15.2
at the Fee Adjustment Date there is a material change in the relative net
present value of the A Shares owned by London Mining (by reference to the number
of A Shares held by London Mining at the date of London Mining's Subscription)
("LM NPV") when compared to the net present value of the B Shares owned by
Wits  Basin (by reference to the number of B Shares held by Wits Basin at the
date of London Mining's Subscription) ("WB NPV"), in each case calculated on the
basis set out in clause 6.16 (such new NPVs being "Adjusted NPVs"), such that
the LM NPV has increased so that it is greater than the WB NPV as set out in the
approved Business Model as at the date of this Agreement (such excess being the
"LM Excess"),

 
the parties agree that London Mining shall repay to Wits Basin the Fee Repayment
Amount.
 
6.16
For the purposes of clause 6.15:

 
 
 6.16.1
the Adjusted NPVs shall be calculated using the following formula:

 
[equation.jpg]


 where:

 
34

--------------------------------------------------------------------------------

 

Ct = net cash flows for the Group each year, for a 12 year period ("Cash Flow
Period"), relating to MXM, NSM and MZM (and for the avoidance of doubt excluding
any cash flows relating to any mines, mining operations or other companies
acquired or operated by any member of the Group after the date of this
Agreement)
 
C0 = the amount of the "Initial Cost Investment" as that is set out in the
approved Business Plan as at the date of this Agreement
 
R = Discount rate of 20%
 
T = cash flow period
 
and on the following basis:
 
 
 (a)
the number of shares held by each of London Mining and Wits Basin shall reflect
the shareholdings as at the date of London Mining's Subscription; and

 
 
 (b)
the Adjusted NPVs shall be calculated at t0 (that is the date of this Agreement)
and shall include (based on the audited accounts of the Group) the actual net
cash flows received in the period up to the Fee Adjustment Date and the forecast
net cash flows for the remainder of the Cash Flow Period after the Fee
Adjustment Date;

 
 
 6.16.2
the Fee Repayment Amount shall be an amount equal to 50 per cent of the LM
Excess and shall be capped at an amount equal to the aggregate LM Management tax
which London Mining receives in the financial year in which the Fee Repayment
Amount is due.

 
6.17
London Mining and Wits Basin shall use reasonable endeavours to agree the WB NPV
Shortfall and the Fee Repayment Amount within 15 Business Days of the Fee
Adjustment Date; or, in default of agreement within 20 Business Days of the Fee
Adjustment Date London Mining or Wits Basin may refer the matters set out in
clauses 6.15 and 6.16 to an Independent Valuer for a resolution.  The decision
of the Independent Valuer shall, save in the case of manifest error, be final
and binding on the parties. The Independent Valuer shall be instructed to
determine the WB NPV Shortfall and the Fee Repayment Amount on the basis set out
in clauses 6.15 and 6.16.

 
6.18
The parties agree to work together to establish a tax efficient means of paying
the LM Management Fee and giving effect to clauses 6.11 to 6.22.


 
35

--------------------------------------------------------------------------------

 

6.19
The parties shall use best endeavours to enter into, and to procure that MXM
(and/or such other member of the Group as the parties shall agree) enters into,
a services agreement setting out the terms of the LM Management Fee and the
Services in a form reasonably acceptable to London Mining (each being a "LM
Services Agreement") within 40 Business Days of the date of this Agreement and
to procure that all regulatory approvals for such agreement are obtained. For
the avoidance of doubt failure to agree the terms of any LM Services Agreement
in accordance with this clause 6.19 shall not affect any of the other
obligations in clauses 6.11 to 6.22.

 
6.20
All amounts paid under the LM Management Fee are inclusive of any applicable
sales or value added tax levied on or payable in connection with the services to
be provided by London Mining under the LM Services Agreement.

 
6.21
The Company shall procure that all payments by MXM (or such other member of the
Group as the parties shall agree) under the LM Management Fee shall be made
without set off or counterclaim, free and clear of any deduction or withholding
of any kind.

 
6.22
If MXM (or such other member of the Group as the parties shall agree) is
required by law to make any deduction or withholding from any payment under the
LM Management Fee, whether on account of tax or otherwise, the Company shall
procure that the sum due from it in respect of such payment shall be increased
to the extent necessary to ensure that, after the making of such deduction or
withholding, London Mining receives and retains (free from any liability in
respect of any such deduction or withholding) a net sum equal to the sum which
it would have received had no deduction or withholding been made or been
required to be made. The Company shall procure that MXM (or such other member of
the Group as the parties shall agree) shall promptly supply London Mining with
evidence satisfactory to London Mining that it has accounted to the relevant
authority for any sum deducted or withheld.

 
Acquisition Structure


6.23
Wits Basin shall use best endeavours to procure an amendment to the NSM Equity
Transfer Agreement together with any applicable regulatory and governmental
approval (including from MOFCOM) or implementation of such other structure as
agreed in writing by London Mining and as shall be permitted by law, such that
HKCo's obligation to pay any consideration to Lu Benzhao outstanding as at the
date of this Agreement under the NSM Equity Transfer Agreement ("Outstanding
Sudan Consideration") is deferred such that it is not payable until the earlier
to occur of the expiry of:


 
36

--------------------------------------------------------------------------------

 

 
 6.23.1
in the case of the first deferred payment of US$6 million, a 12 month period
after the date of this Agreement or in the case of the second deferred payment
of US$11 million, a 24 month period after the date of this Agreement; and

 
 
 6.23.2
the date on which the Company or HKCo receives Third Party Funding in accordance
with clause 7.3 to fund the Outstanding Sudan Consideration.

 
6.24
Wits Basin shall use best endeavours to procure an amendment to the MZM Equity
Transfer Agreement together with any applicable regulatory and governmental
approving (including from MOFCOM) such that the consideration payable to Lu
Benzhao under the MZM Equity Transfer Agreement ("MZM Consideration") is
deferred so that it is not payable until the earlier to occur of the expiry of:

 
 
 6.24.1
in the case of approximately US$5.83 million, a 4 year period after the date of
this Agreement; and in the case of approximately US$5.83 million, a 5 year
period after the date of this Agreement; and

 
 
 6.24.2
the date on which the Company or HKCo receives Third Party Funding in accordance
with clause 7.3 to fund the MZM Consideration.

 
6.25
Each of the Company and the Shareholders shall use best endeavours to take all
such action, and to procure that HKCo shall take all such action, as may be
reasonably required to satisfy the conditions precedent under the MZM Equity
Transfer Agreement.

 
6.26
Wits Basin shall be deemed irrevocably to have given all consents and approvals
necessary in accordance with this Agreement to complete the MZM Equity Transfer
Agreement and for the Company or any member of its Group to carry out any steps
required to develop MZM and its operations such that MZM has an ongoing
production rate as set out in the Business Plan approved as at the date of this
Agreement.

 
7.
FINANCE

 
7.1
No Shareholder shall be under any obligation or liability to provide or procure
any further finance to any Group Company or provide or procure any guarantee or
indemnity in respect of such finance and shall not have any liability for any
other Shareholder's obligations.

 
7.2
The Company shall use its best endeavours to procure Third Party Funding as soon
as possible after the date of this Agreement to meet capital expenditure
requirements as set out in the Business Plan for the purpose of maximising cash
flow available for the payment of dividends to Shareholders, to be paid in
accordance with clause 15 of the Agreement.


 
37

--------------------------------------------------------------------------------

 

7.3
Wits Basin shall use its best endeavours to procure Third Party Funding as soon
as possible after the date of this Agreement to meet any Outstanding Sudan
Consideration payments, any payments of MZM Consideration and any Matang
Development Costs. Such Third Party Funding shall be on terms reasonably
satisfactory to London Mining. London Mining agrees that it will not
unreasonably withhold its consent to the Third Party Funding provided that the
relevant terms are arms length and reasonable terms available to the market.

 
7.4
The Shareholders shall be under no obligation to give guarantees or indemnities
of any nature to or in favour of any Group Company or to or in favour of any
other person in respect of any obligations or liabilities of any Group Company.

 
7.5
The Shareholders agree that the Board shall ensure that the Company shall use
its reasonable commercial endeavours to procure that the future financial
requirements of the Group, as set out in the last Annual Budget approved by the
Qualifying Shareholders as contemplated by clause 5.2.5, are provided for and
are met from:-

 
 
 7.5.1
first, the Group's own resources;

 
 
 7.5.2
subject to clause 7.6, thereafter from banks and other third party sources
("Third Party Funding") provided that no Third Party Funding shall permit any
prospective lender a right to participate in the equity share capital of the
Company (save with the prior written consent of the Qualifying Shareholders) and
that any security required in respect of such finance shall, if possible, only
be provided by the Company and any member of the Group which shall, if necessary
and if so agreed by the Board and the Qualifying Shareholders, be empowered to
mortgage, charge, pledge or otherwise encumber their assets as security for such
finance;

 
 
 7.5.3
thereafter, from the Shareholders subscribing for further B Shares on a pro rata
basis at a price to be agreed by the Qualifying Shareholders; and

 
 
 7.5.4
finally, if any Shareholder is unwilling or unable to subscribe for B Shares in
accordance with clause 7.5.3 (the "Non-Contributing Shareholder"), from the
remaining Shareholders subscribing for B Shares at a price to be agreed by the
Qualifying Shareholders, or if no agreement on price is reached, at a price to
be determined by an Independent Valuer.  The decision of the Independent Valuer
shall, save in the case of manifest error, be final and binding on the
parties.  The Non-Contributing Shareholder shall, for the purpose of giving
effect to this clause 7.5.4, be deemed irrevocably to have given all consents
necessary in accordance with clause 6.2 and shall instruct any Nominated
Directors appointed by it to approve all resolutions to give effect to clause
7.5.4 and shall attend and vote in favour of all resolutions proposed at any
general meeting and required to give effect to clause 7.5.4.

 
 
38

--------------------------------------------------------------------------------

 

7.6
Each of the 20% Shareholders shall have the right to provide debt finance on the
same terms as the Third Party Funding as an alternative to such funding.  The
Company shall provide the 20% Shareholders with details of the material terms
applicable to the proposed Third Party Funding and afford the 20% Shareholders a
reasonable period of time (being not less than 15 Business Days) within which to
commit in writing to match such financing terms in all material respects.  If
more than one of the 20% Shareholders decide to provide funding, and the total
amount of funding exceeds the Company's requirements, such offers of funding
shall be treated as offered by such 20% Shareholders in proportion (as nearly as
may be) to their existing holdings of Shares.  The Company shall not permit the
provision of Third Party Funding on terms more favourable than those notified to
the 20% Shareholders in accordance with this clause and to the extent that
financing is to be provided by a 20% Shareholder, enter into financing documents
on terms and conditions no more onerous than those which would have been
required under the Third Party Funding.

 
8.
VOTING RIGHTS

 
8.1
The voting rights attached to the Shares shall be as follows:-

 
 
 8.1.1
on a resolution to be passed at a general meeting of the Company on a show of
hands, every member present in person or by proxy or (being a corporation) is
present by a duly authorised representative shall have one vote;  and

 
 
 8.1.2
on a resolution to be passed at a general meeting of the Company on a poll,
every member present in person or by proxy or (being a corporation) is present
by a duly authorised representative, shall have one vote per Share.

 
8.2
No business shall be transacted at any general meeting or at any adjourned
meeting unless a quorum of Shareholders is present at the time when the meeting
proceeds to business and for its duration.  The quorum for a general meeting
will be two members either attending in person or by proxy or (being a
corporation) is present by a duly authorised representative, provided that each
Qualifying Shareholder is represented.

 
 
39

--------------------------------------------------------------------------------

 

8.3
If within half an hour from time appointed for the meeting a quorum is not
present, or if during a meeting a quorum ceases to be present, the general
meeting shall stand adjourned to the same day in the next week, at the same time
and place, or to such other time and place as the Shareholders present may
decide. The quorum for any adjourned general meeting will be any two members
either attending in person or by proxy or (being a corporation) present by a
duly authorised representative.

 
8.4
The Deferred Shares shall carry no right to receive written notice of general
meetings of the Company or the right to attend or vote on them.

 
9.
TRANSFERS AND ALLOTMENTS OF SHARES

 
Transfers


9.1
Subject to clause 9.5, each Shareholder agrees that it will not, during the
Term, without the consent of the Qualifying Shareholders effect a transfer of
any of its Shares or Deferred Shares other than a transfer of Shares held by
Wits Basin in accordance with clause 13 or the terms of the Second Amended and
Restated Share Pledge Agreement.

 
9.2
Each Shareholder agrees that it will not, without the consent of the Qualifying
Shareholders create or allow to be created any claim, charge, lien, encumbrance
or equity on or over or affecting any of its Shares or Deferred Shares, other
than an equitable charge over the Shares held by Wits Basin in favour of China
Gold in accordance with the Second Amended and Restated Share Pledge Agreement.

 
Deeds of Adherence


9.3
Subject to clause 9.4, no transfer or allotment of any Shares shall be made
unless the transferee or allottee shall have first executed a Deed of Adherence
in the form set out in Schedule 2 and the parties agree that, having executed
such Deed of Adherence, the transferee or allottee (as the case may be) shall be
bound by, and shall be entitled to the benefit of, the provisions of this
Agreement, subject to and in accordance with the terms of the relevant Deed of
Adherence, as if they had been named as a party to this Agreement in such
capacity as shall be referred to in the Deed of Adherence.

 
9.4
No Deed of Adherence need be executed where:

 
 
40

--------------------------------------------------------------------------------

 

 
 9.4.1
the transferee is already a party to this Agreement (in the same capacity as
that in which the transferor is a party in respect of the Shares in question);
or

 
 
 9.4.2
the allottee is already a party to this Agreement (in the same capacity as that
in which the allottee is to be allotted the Shares in question).

 
Intra Group Transfers


9.5
At any time after the date of this Agreement, each Shareholder may transfer to
one or more wholly-owned members of its Group (the "Intra Group Transferee") all
of its Shares and the relevant Shareholder shall provide notice to the other
Shareholders immediately upon any such transfer, provided that if following the
transfer the Intra Group Transferee ceases to be a wholly-owned member of the
relevant Shareholder's Group, the relevant Shareholder shall give notice to the
Qualifying Shareholders any of whom shall have the right to require the Shares
to be transferred back to the Shareholder or a wholly-owned member of its Group
within 30 Business Days of the relevant Qualifying Shareholder's notice.

 
Pre-emption on transfers following the Term


9.6
The Shareholders agree that following the end of the Term, each Shareholder is
entitled to sell all its Shares in accordance with clauses 9 to 12 (but not part
of its shareholding except with the written consent of the Qualifying
Shareholders or pursuant to the pre-emption provisions contained in clauses 9.7
to 9.15 (inclusive) or under clauses 10 or 12).

 
9.7
Except in relation to any transfer pursuant to clause 9.5 or by the Other
Shareholders (as defined in clause 9.9) pursuant to the tag along provisions in
clauses 9.16 to 9.19, or as part of a Quotation in accordance with clause 10, or
by Accepting Shareholders (as defined in clause 11.1) pursuant to clause 11, or
pursuant to clause 12, following the end of the Term every holder of Shares who
wishes to transfer any Shares (the "Seller") to a third party shall give notice
in writing of such wish to the Company (the "Transfer Notice").  Each Transfer
Notice shall:

 
 
 9.7.1
specify the number of Shares which the Seller wishes to transfer (the "Sale
Shares") provided that if such number is less than the number of Shares held by
the Seller and members of the Seller's Group, to be effective, such Transfer
Notice will require the written consent of the Qualifying Shareholders;

 
 
41

--------------------------------------------------------------------------------

 

 
 9.7.2
specify the identity of the person to whom the Seller wishes to transfer the
Sale Shares (the "Proposed Transferee");

 
 
 9.7.3
specify the price per Share (the "Sale Price") at which the Seller wishes to
transfer the Sale Shares and other terms and conditions of sale (including
details of any warranties, representations, indemnities, covenants and other
assurances to be given to the Proposed Transferee and any guarantees to be
given) provided that to the extent that any such disclosure of information would
result in any breach of any confidentiality undertaking given by the Seller, the
Seller may require the other Shareholders to undertake to maintain the
confidentiality of such information and any information so supplied shall be
deemed to be Confidential Information;

 
 
 9.7.4
be deemed to constitute the Company as the Seller's agent for the sale of the
Sale Shares at the Sale Price in the manner prescribed by clauses 9.8 to 9.15;
and

 
 
 9.7.5
not be varied or cancelled.

 
9.8
Subject to clause 9.7.1, the Seller may provide in the Transfer Notice that,
unless buyers are found for all or not less than a specified number of the Sale
Shares, he shall not be bound to transfer any of such Shares ("Minimum Transfer
Condition") and any such provision shall be binding on the
Company.  Notwithstanding the other provisions of clauses 9.9 to 9.15, if the
Transfer Notice contains a Minimum Transfer Condition the Company may not make
any allocation of Sale Shares unless and until it has found buyers for the
minimum number specified in the Minimum Transfer Condition.

 
9.9
The Company shall, within 10 Business Days of receipt of the Transfer Notice,
give notice in writing to the other Shareholders (the "Other Shareholders")
offering for sale the Sale Shares at the Sale Price.  The notice shall specify
that the Other Shareholders shall have a period of 30 Business Days from the
date of such notice to apply for some or all of the Sale Shares.

 
9.10
It shall be a further term of the offer under clause 9.9 that, if there is
competition among the Other Shareholders for the Sale Shares, such Sale Shares
shall be treated as offered among such Shareholders in proportion (as nearly as
may be) to their existing holdings of Shares (the "Proportionate
Allocation").  However, a Shareholder in his application for Sale Shares may, if
he so desires, indicate that he would be willing to purchase a particular number
of Shares in excess of his Proportionate Allocation ("Extra Shares").

 
 
42

--------------------------------------------------------------------------------

 

9.11
If the total number of Sale Shares applied for under clauses 9.9 and 9.10 is
less than the available number of Sale Shares, the Company shall give notice in
writing to the Other Shareholders offering any unsold Shares at the Sale
Price.  The notice shall specify that the Other Shareholders shall have a
further period of 15 Business Days from the date of such notice to apply for
some or all of the unsold Shares ("Top Up Shares").

 
9.12
The Company shall allocate the Sale Shares as follows:

 
 
 9.12.1
if the total number of Sale Shares applied for under clauses 9.9 and 9.10 and,
if applicable, clause 9.11 is equal to or less than the available number of Sale
Shares, subject to satisfaction of any Minimum Transfer Condition, each Other
Shareholder shall be allocated the number applied for in accordance with his
application(s); or

 
 
 9.12.2
if the total number of Sale Shares applied for under clauses 9.9 and 9.10 is
greater than the available number of Sale Shares, each Other Shareholder shall
be allocated his Proportionate Allocation or such lesser number of Sale Shares
for which he has applied and applications for Extra Shares shall be allocated
among those Other Shareholders applying for Extra Shares in such proportions as
equal (as nearly as may be) the proportions of all the Shares held by such Other
Shareholders or such lesser number of Extra Shares for which he has applied; and

 
 
 9.12.3
if having allocated the Sale Shares in accordance with clauses 9.12.1 or 9.12.2,
there remain unallocated Sale Shares, applications for Top Up Shares shall be
allocated among those Other Shareholders applying for Top Up Shares in such
proportions as equal (as nearly as may be) the proportion of all the Shares held
by such Other Shareholders, provided that no person shall be obliged to take
more than the maximum number of Shares that he has indicated to the Company he
is willing to purchase.

 
9.13
Allocations of Sale Shares made by the Company pursuant to clause 9.12 shall
constitute the acceptance by the persons to whom they are allocated of the offer
to purchase those Sale Shares on the terms offered to them.

 
 
43

--------------------------------------------------------------------------------

 

9.14
The Company shall immediately on allocating any Sale Shares in accordance with
clause 9.12 give notice in writing (a "Sale Notice") to the Seller and to each
person to whom Sale Shares have been so allocated of the number of Sale Shares
so allocated ("Allocated Shares") and the aggregate price payable on such
Allocated Shares.  Completion of the sale and purchase of the Allocated Shares
in accordance with the Sale Notice shall take place within 15 Business Days of
the date of the Sale Notice, whereupon the Seller shall, on payment of the price
due in respect of the Allocated Shares, transfer the Allocated Shares with full
title guarantee free from all liens, charges and encumbrances to the applicable
transferee and deliver the relevant share certificates.  If within 15 Business
Days of the date of the Sale Notice, the Transferee has not made payment of the
price due in respect of his Allocated Shares, such allocation shall be withdrawn
and the entitlement of such person under clauses 9.8 to 9.14 shall be lost.  If
the Seller stipulated in the Transfer Notice a Minimum Transfer Condition which,
as a consequence of the withdrawal, has not been satisfied, the Sale Notices
shall be revoked and the Company may not make any allocation of Sale Shares.

 
9.15
If the Seller defaults in transferring any Sale Shares pursuant to clause 9.14,
the Company may receive the purchase money and may nominate some person to
execute an instrument of transfer of such Sale Shares in the name and on behalf
of the Seller and thereafter, when such instrument has been duly stamped (if
required), the Company shall cause the name of the relevant Other Shareholder to
be entered in the register of members as the holder of such Sale Shares and
shall hold the purchase money on trust (without interest) for the Seller.  The
receipt of the Company for the purchase money shall be a good discharge to the
relevant Other Shareholder (who shall not be bound to see to the application
thereof) and, after his name has been so entered in the register of members, the
validity of the proceedings shall not be questioned by any person.

 
Tag Along


9.16
If all the Sale Shares are not sold under the pre-emption provisions contained
in clauses 9.7 to 9.15 (inclusive) the Company shall (immediately on the
exhaustion of such provisions) so notify the Seller and the Other Shareholders
(the "Tag Along Notice").  The Tag Along Notice shall include the terms and
conditions of the Transfer Notice given in accordance with clause 9.7 and the
Seller may at any time, within four calendar months after receiving such
notification, transfer to the Proposed Transferee the unsold Sale Shares on the
terms and conditions set out in the Transfer Notice and at a price not less than
the Sale Price, provided that:

 
 
 9.16.1
the Board may refuse registration of any Proposed Transferee if the Board
reasonably believes the Proposed Transferee to be a Competitor of the Group or a
person connected with such a Competitor (or a nominee of either);

 
 
44

--------------------------------------------------------------------------------

 

 
 9.16.2
the Board may refuse registration of any Proposed Transferee if the Board
reasonably believes that the transfer to the Proposed Transferee will materially
prejudice the Licences;

 
 
 9.16.3
any such sale shall be a sale in good faith and the Board may require to be
satisfied (in such manner as it may reasonably think fit) that the Sale Shares
are being sold for not less than the Sale Price without any deduction, rebate or
allowance whatsoever and if not so satisfied may require the Company to refuse
to register the transfer;

 
 
 9.16.4
the Proposed Transferee has executed a Deed of Adherence in accordance with
clause 9.3 of this Agreement; and

 
 
 9.16.5
the provisions of clause 9.17 to 9.19 have been complied with.

 
9.17
The Tag Along Notice shall specify that each of the Other Shareholders shall
have a period of 30 Business Days from the date of such Tag Along Notice to give
written notice (the Acceptance Notice") to the Company that it wishes to sell
its Shares at the Sale Price to the Proposed Transferee on the same terms and
conditions as set out in the Tag Along Notice which shall, for the avoidance of
doubt, include such Other Shareholders giving no more warranties,
representations, indemnities, covenants and other assurances than those given by
the Seller provided that:

 
 
 9.17.1
each Other Shareholder shall only be required to give warranties,
representations, indemnities, covenants and other assurances which relate to or
are in respect of the Company and any member of the Group, the Shares owned by
it and its capacity to enter into the relevant agreement for the Sale of its
Shares;

 
 
 9.17.2
the aggregate liability of each Other Shareholder under such warranties,
representations, indemnities, covenants and other assurances shall be limited to
the consideration payable to each Other Shareholder for its Shares by the
Proposed Transferee;

 
 
 9.17.3
any warranties and representations relating to title to the Shares to be given
by each Other Shareholder shall only relate to the title to the Shares to be
sold by it and any warranties and representations relating to the capacity of
such Other Shareholder to enter into the sale and purchase agreement to be given
by such Other Shareholder shall only relate to the capacity of such Other
Shareholder;

 
 
45

--------------------------------------------------------------------------------

 

 
 9.17.4
no Other Shareholder shall be required to given any restrictive covenants which
in any way restrict such Other Shareholder from carrying on any business in any
manner or to any degree.

 
9.18
The proposed sale to the Proposed Transferee in accordance with the Transfer
Notice may not be completed unless the Proposed Transferee has unconditionally
offered to buy all or any Shares the subject of an Acceptance Notice in
accordance with clause 9.17 and the relevant Shareholder shall provide details
in writing of any unconditional offers to the Other Shareholders as soon as
possible following receipt of an unconditional offer.  The relevant offer shall
not be made conditional on all of the Other Shareholders accepting it and shall
be on terms that it may be accepted by such Shareholder in respect of the whole
(but not part only) of its holding of  Shares.  Such offer shall remain open for
acceptance for 30 Business Days.

 
9.19
The sale and purchase of all the Shares agreed to be sold pursuant to a relevant
offer shall be completed within 15 Business Days after acceptance of the
relevant offer or, if later, at the same time as the Sale of the Shares by the
Seller to the Proposed Transferee and the relevant Shareholder shall provide
details in writing of such sale to the Other Shareholders as soon as possible
following the sale.

 
9.20
The provisions of clause 9.16 and 9.17 shall not apply to any sale of Shares
which is to take place pursuant to an Offer under clause 11.

 
10.
QUOTATION

 
10.1
If, at any time on or after the second anniversary of the date of this Agreement
(or such earlier time as the Qualifying Shareholders may agree in writing), a
Qualifying Shareholder serves a written notice on the Company pursuant to this
clause 10.1 (an "IPO Notice"), the Company shall promptly appoint a recognised
investment bank (an "Investment Bank") to provide to the Company and to each
Qualifying Shareholder a written opinion (the "Opinion") as to whether a
Quotation valuing the equity share capital of the Company at an aggregate amount
equal to not less than US$400 million (the "Target Value") is reasonably likely
and the most appropriate securities exchange (as referred to in the definition
of Quotation) on which the Quotation could take place.  No IPO Notice may be
served pursuant to this clause 10.1 within 12 months of the date of service of
an earlier IPO Notice on the Company by the same Qualifying Shareholder.

 
10.2
The Investment Bank shall be instructed to deliver its Opinion to the Company
and each Qualifying Shareholder as soon as reasonably practicable and in any
event within 20 Business Days of being engaged by the Company.  The Company
shall be responsible for the fees and expenses of the Investment Bank and shall
provide such information to the Investment Bank in its possession or control as
the Investment Bank reasonably requests.

 
 
46

--------------------------------------------------------------------------------

 

10.3
If the Opinion advises that a Quotation which would value the equity share
capital at an aggregate amount equal to not less than the Target Value is
reasonably likely, any Qualifying Shareholder shall be entitled, in its sole
discretion, by giving notice in writing to the other Shareholders and the
Company within 30 Business Days following delivery of the Opinion to it, to
elect to pursue the Quotation and each Shareholder and the Company shall
forthwith undertake such acts, matters or things and execute all such documents
as are reasonably necessary and within its power to facilitate the Quotation as
expeditiously as practicable on the basis set out in the Opinion provided that,
save with the written approval of the Qualifying Shareholders, the Quotation
shall only take place if the sale or issue price of Shares at Quotation values
the equity share capital of the Company at an aggregate amount equal to not less
than the Target Value.  Without prejudice to the generality of the previous
sentence, each Shareholder agrees that:

 
 
 10.3.1
any Nominated Director appointed by it shall (subject to his fiduciary duties)
join with the other members of the Board in undertaking such acts, matters or
things as are (in the reasonable opinion of the Investment Bank) reasonably
necessary or desirable for the purpose of facilitating the Quotation;

 
 
 10.3.2
it shall vote in favour of such changes to the Memorandum and Articles as may
reasonably be recommended by the Investment Bank for the purpose of facilitating
the Quotation;

 
 
 10.3.3
conditional upon the Quotation occurring, it shall vote in favour of any
resolutions required to convert the A Shares and B Shares into one class of
shares and to consolidate or sub-divide such shares into such number as is (in
the reasonable opinion of the Investment Bank) reasonably necessary or desirable
for the purpose of facilitating the Quotation;

 
 
 10.3.4
it shall do such things as may reasonably be required to establish a new holding
company for the Company if such course of action is (in the reasonable opinion
of the Investment Bank) required for the purpose of facilitating the Quotation
provided that the provisions of this Agreement, the Memorandum and Articles and
any other shareholder arrangements relating to the Company which may be entered
into from time to time are emulated in relation to such holding company to the
reasonable satisfaction of each Shareholder prior to the Quotation occurring and
provided further that the establishment of such holding company does not have
any adverse tax or other consequences for any such Shareholder; and

 
 
47

--------------------------------------------------------------------------------

 

 
 10.3.5
it shall enter into such agreements as the Board (taking account of advice from
the Investment Bank) may reasonably require for the purpose of facilitating a
Quotation on terms mutually acceptable to the Investment Bank and such
Shareholder (and each Shareholder undertakes that it will act reasonably in
seeking to reach agreement on such terms and will not unreasonably object to any
terms reasonably proposed by the Board including in relation to any customary
lock up which applies equally to each Shareholder in relation to the sale of the
Shares following the Quotation),

 
PROVIDED that this clause 10.3 shall not require any Shareholder to enter into
or give any warranties, representations or indemnities (other than in respect of
the ownership of its own Shares) or any non-competition or similar undertakings
or to give any additional obligations beyond those which any other Shareholder
is required to give unless such Shareholder in its absolute discretion agrees to
provide the same.


10.4
The parties hereby agree that each Qualifying Shareholder shall be entitled at
its option to sell all or some of its Shares as part of the Quotation save that
if and to the extent that one or more of them do exercise such option and the
resulting aggregate number of Shares to be sold by them as part of the Quotation
(the "Aggregate Number") exceeds such number as in the reasonable opinion of the
Investment Bank is the maximum number of Shares that can be so sold as part of
the Quotation, taking into account any new shares which in the reasonable
opinion of the Investment Bank need to be issued in connection with the
Quotation (the "Maximum Number"), the parties agree that such number of Shares
to be sold by each of them shall be such number of Shares as they wished to
sell, multiplied by the fraction arrived at by dividing the Maximum Number by
the Aggregate Number rounded down to the nearest whole number.

 
10.5
The parties agree that in the event of a Quotation occurring, this Agreement
shall terminate and, without prejudice to the accrued rights of any party, the
provisions hereof shall cease to apply.

 
11.
COME ALONG

 
11.1
Without prejudice to the provisions of clauses 9.7 to 9.15 (inclusive) if a
Shareholder or Shareholders holding in aggregate not less than 75% in nominal
value of the equity share capital then in issue wishes to accept a bona fide
offer from an independent third party (the "Offeror") for the entire equity
share capital of the Company or if London Mining wishes to accept a bona fide
offer from an Offeror which values the entire equity share capital of the
Company at an amount equal to not less than US$400 million (the "Offer"), such
Shareholder or Shareholders (the "Accepting Shareholders") shall give written
notice to the other Shareholders (the "Other Shareholders") of their wish to
accept the Offer and the price to be paid by the Offeror (the "Come Along
Notice").

 
 
48

--------------------------------------------------------------------------------

 

11.2
The Accepting Shareholders shall supply to the Other Shareholders such
information as they may reasonably request in connection with the Offer
(including details of any warranties, representations and indemnities, to be
given in connection with the sale to the Offeror) provided that to the extent
that any such disclosure of information would result in any breach of any
confidentiality undertaking given by the Accepting Shareholders, the Accepting
Shareholder may require the Other Shareholders to undertake to maintain the
confidentiality of such information.  Any information so supplied shall be
deemed to be Confidential Information.

 
11.3
Any Offer shall be to the following specification:

 
 
 11.3.1
an Offer may be by way of an offer for Shares made by a third party purchaser or
a sale by private treaty;

 
 
 11.3.2
subject to clause 15.10, the consideration for the Offer Shares to be sold by
the Shareholders pursuant to the Offer shall be apportioned between the
Shareholders pro rata to the Shares to be sold by them;

 
 
 11.3.3
subject to clause 15.10, the Other Shareholders shall be entitled to receive in
full their respective consideration for the Shares to be sold by them at the
same time as the Accepting Shareholder;

 
 
 11.3.4
each Other Shareholder shall be required to give no more warranties,
representations and indemnities in connection with the sale to the Offeror than
those given by the Accepting Shareholders and shall only be required to give
warranties, representations and indemnities which relate to or are in respect of
the Company and its subsidiary undertakings, the Shares and its capacity to
enter into the relevant agreement for the sale of its Shares;

 
 
 11.3.5
the aggregate liability of each Other Shareholder under such warranties,
representations and indemnities shall be limited to the consideration received
by such Other Shareholder pursuant to the sale to the Offeror;

 
 
49

--------------------------------------------------------------------------------

 

 
 11.3.6
no Other Shareholder shall be required to give any restrictive covenants which
in any way restrict such Other Shareholder from carrying on any business in any
manner or to any degree;

 
11.4
Conditional on the Other Shareholders each receiving not less than 10 Business
Days' prior notice from the Accepting Shareholder of the proposed execution date
together with a final version of the documentation for the Offer which the Other
Shareholders are required to execute, each of the Other Shareholders undertakes
to and covenants with the Accepting Shareholder that it will:

 
 
 11.4.1
execute and deliver such documentation, always provided that such documentation
is on terms which comply with clause 11.3;

 
 
 11.4.2
on completion of the sale to the Offeror, deliver to the third party purchaser
the certificates evidencing all Shares in the Company owned by him;

 
 
 11.4.3
with effect from completion of the sale to the Offeror, execute and deliver a
stock transfer form transferring all shares in the Company owned by him to the
third party purchaser and, unless the third party purchaser otherwise consents
in writing, procure the removal of any persons appointed by him as a Nominated
Director.

 
11.5
If any Other Shareholder has any shareholder loans granted to the Company or any
Subsidiary Company, it shall at the same time as completing the sale of its
shares as contemplated by clause 11.4, also assign such shareholder loans to the
Offeror for a consideration equal to the face value of such loan plus any
accrued but unpaid interest.

 
11.6
In order to secure the obligations of the Shareholders under clauses 11.4 to
11.5, each Shareholder hereby appoints the Company (the "Attorney") to act as
his attorney with authority in its name and on its behalf to execute and sign
any and all agreements, instruments, deeds or other papers and documents and to
do all things in its name to execute and deliver transfers in respect of the
Shares (and any shareholder loan) held by him and deliver the certificate(s) in
respect of the same (or a suitable indemnity in lieu of such certificate) and,
against receipt by the Company (on trust for the Shareholder) of the
consideration payable for the relevant Shares (and any shareholder loan),
deliver such transfer(s) and certificate(s) or indemnities to the Offeror (or
his nominee) and register such Offeror (or his nominee) as the holder thereof
and, after such registration, the validity of such proceedings shall not be
questioned by any person.

 
 
50

--------------------------------------------------------------------------------

 

12.
BREACH OF THIS AGREEMENT/INSOLVENCY

 
12.1
If:

 
 
 12.1.1
a Shareholder (the "defaulting party") commits a material breach of this
Agreement to which the relevant Shareholder is party which is not remedied (if
capable of remedy) within 20 Business Days of notice from the Company or other
Shareholders (as applicable); or

 
 
 12.1.2
a Shareholder (the "defaulting party") makes an arrangement with its creditors
or has an administration order made in relation to it or has a receiver or
manager or administrative receiver appointed of the whole or a substantial part
of its property, undertaking or assets or is voluntarily or compulsorily wound
up (other than a voluntary winding up for the purposes of reconstruction, full
particulars of which have, prior to the commencement of such winding up been
given to the other Shareholders and during the course of which winding up such
defaulting party or its parent undertaking does not become insolvent) or enters
into any equivalent insolvency proceedings in any jurisdiction other than that
of England,

 
then the defaulting party shall be deemed (in the case of clause 12.1.1, upon
commission of the breach or expiry of the notice, as the case may be, or in the
case of clause 12.1.2, or immediately prior to the happening of the event), to
have offered all Shares owned by it in the Company for sale to the other
Shareholders (the "non-defaulting parties") at a discount of 20% to fair market
value of such Shares (the "Discounted Sale Shares") determined in accordance
with the provisions of clauses 12.2 and 12.3 (the "Discounted Sale Price") and
to have constituted the Company as its agent for the sale of such Shares at the
Discounted Sale Price in the manner prescribed by clauses 12.2 to 12.10.


12.2
The market value of such Discounted Sale Shares shall be as agreed between the
non-defaulting parties and the defaulting party (or its receiver, administrator
or liquidator as the case may be) or, in default of agreement within 10 Business
Days of the non-defaulting parties becoming aware of the happening of the
relevant event, determined by an Independent Valuer.  The decision of the
Independent Valuer shall, save in the case of manifest error, be final and
binding on the parties.

 
12.3
The Independent Valuer shall be instructed to determine the fair market value as
quickly as possible on the basis of a sale between willing buyer and willing
seller as a going concern, if such be the case, and having regard to such
criteria as they shall consider appropriate for the purpose including any
rights, restrictions or obligations attaching to the Discounted Sale Shares to
be transferred imposed by this Agreement and the Memorandum and Articles save
that they shall be instructed to take no account of:

 
 
51

--------------------------------------------------------------------------------

 

 
 12.3.1
the size of the holding to be transferred; or

 
 
 12.3.2
the number of Shares already held by the non-defaulting parties.

 
12.4
The Company shall, within 10 Business Days of receipt of the Discounted Sale
Price, give notice in writing to the non-defaulting parties offering for sale
the Discounted Sale Shares at the Discounted Sale Price.  The notice shall
specify that the non-defaulting parties shall have a period of 30 Business Days
from the date of such notice within which to apply for some or all of the
Discounted Sale Shares and that there will be no minimum transfer conditions.

 
12.5
It shall be a further term of the offer that, if there is competition among the
non-defaulting parties for the Discounted Sale Shares, such Discounted Sale
Shares shall be treated as offered among such non-defaulting parties in
proportion (as nearly as may be) to their existing holdings of Shares (the
"Proportionate Allocation").  However, the non-defaulting party in his
application for Discounted Sale Shares may, if he so desires, indicate that he
would be willing to purchase a particular number of Discounted Sale Shares in
excess of his Proportionate Allocation ("Extra Shares").

 
12.6
If the total number of Discounted Sale Shares applied for is less than the
available number of Discounted Sale Shares, the Company shall give notice in
writing to the non-defaulting parties offering any unsold Discounted Sale Shares
at the Discounted Sale Price.  The notice shall specify that the non-defaulting
parties shall have a further period of 15 Business Days from the date of such
notice to apply for some or all of the unsold Discounted Sale Shares ("Top Up
Shares").

 
12.7
The Company shall allocate the Discounted Sale Shares as follows:

 
 
 12.7.1
if the total number of Discounted Sale Shares applied for under clauses 12.4 and
12.5 and, if applicable, clause 12.6 is equal to or less than the available
number of Discounted Sale Shares, each non-defaulting party shall be allocated
the number applied for in accordance with his application(s);

 
 
 12.7.2
if the total number of Discounted Sale Shares applied for under clauses 12.4 and
12.5 is greater than the available number of Discounted Sale Shares, each
non-defaulting party shall be allocated his Proportionate Allocation or such
lesser number of Discounted Sale Shares for which he has applied and
applications for Extra Shares shall be allocated in accordance with such
applications or, in the event of competition, among those non-defaulting parties
applying for Extra Shares in such proportions as equal (as nearly as may be) the
proportions of all the Shares held by such non-defaulting parties; or

 
 
52

--------------------------------------------------------------------------------

 

 
 12.7.3
if having allocated the Discounted Sale Shares in accordance clauses 12.7.1 and
12.7.2, there remain unallocated Discounted Sale Shares, applications for Top Up
Shares shall be allocated among those non-defaulting parties applying for Top Up
Shares in such proportions as equal (as nearly as may be) the proportion of all
the Shares held by such non-defaulting parties, provided that no person shall be
obliged to take more than the maximum number of Discounted Sale Shares that he
has indicated to the Company he is willing to purchase

 
12.8
Allocations of Discounted Sale Shares made by the Company pursuant to clause
12.7 shall constitute the acceptance by the persons to whom they are allocated
of the offer to purchase those Discounted Sale Shares on the terms offered to
them.

 
12.9
The Company shall immediately on allocating any Discounted Sale Shares in
accordance with clause 12.7 give notice in writing (a "Sale Notice") to the
defaulting party (or its receiver, administrator or liquidator as the case may
be) and to each person to whom Discounted Sale Shares have been so allocated of
the number of Discounted Sale Shares so allocated and the aggregate price
payable on such allocated Discounted Sale Shares.  Completion of the sale and
purchase of those Discounted Sale Shares in accordance with the Sale Notice
shall take place within five Business Days of the date of the Sale Notice,
whereupon the defaulting party (or its receiver, administrator or liquidator as
the case may be) shall, on payment of the price due in respect of such allocated
Discounted Sale Shares, transfer those Discounted Sale Shares specified in the
Sale Notice with full title guarantee free from all liens, charges and
encumbrances to the persons to whom they have been allocated and deliver the
relevant share certificates.

 
12.10
In order to secure the obligations of the defaulting party under clause 12.9,
each Shareholder irrevocably appoints the Company (the "Attorney") to act as his
attorney with authority in such Shareholder's name and on his behalf to execute
and sign any and all agreements, instruments, deeds or other papers and
documents and to do all things in such Shareholder's name (or its receiver,
administrator or liquidator as the case may be) to transfer any Discounted Sale
Shares pursuant to clause 12.9 and the Attorney may receive such purchase money
and may nominate some person to execute an instrument of transfer of such
Discounted Sale Shares in the name and on behalf of the defaulting party (or its
receiver, administrator or liquidator as the case may be) and thereafter, when
such instrument has been duly stamped (if required), the Company shall cause the
name of the proposed transferee to be entered in the register of members as the
holder of such Discounted Sale Shares and shall hold the purchase money on trust
(without interest) for the defaulting party (or its receiver, administrator or
liquidator as the case may be).  The receipt of the Company for the purchase
money shall be a good discharge to the proposed transferee (who shall not be
bound to see to the application thereof) and, after his name has been so entered
in the register of members, the validity of the proceedings shall not be
questioned by any person.

 
 
53

--------------------------------------------------------------------------------

 

12.11
The defaulting party shall be entitled to keep any Discounted Sale Shares not
sold pursuant to clause 12.

 
12.12
Each of the Shareholders undertakes to inform the other forthwith upon the
happening in relation to it of any of the events referred to in clauses 12.1.1
and 12.1.2.

 
12.13
Any exercise by a Shareholder of its rights under clauses 12.1 to 12.12 shall
not limit access to any other rights and remedies, including the right to
damages, available to it under this Agreement or otherwise.

 
13.
WITS BASIN INDEMNITY

 
13.1
Without prejudice to the requirements of clause 15.8, in the event that:

 
 
 13.1.1
during the period from the date of this Agreement until the date that is 3 years
after the date of this Agreement ("Relevant Period"), there is a Trigger Event
(as defined below) and the holders of A Shares have received in aggregate, a net
amount after withholding tax of US$44.5 million by distributions from the
Company (whether by dividends, distributions, return of capital or other means
(and including any amounts received by dividend, distribution, return of capital
or other means by holders of A Shares in respect of any B Shares acquired from
time to time), by the last day of the Relevant Period ("Dividend Date"); or

 
 
 13.1.2
during any 12 month period following the date that is 3 years after the date of
this Agreement (each, a "Subsequent Period"), commencing with the 12 month
period ending on the date that is 4 years after the date of this Agreement,
there is a Trigger Event (as defined below) and as the holders of A Shares have
received in aggregate, a net amount after withholding tax of US$44.5 million by
distributions from the Company (whether by dividends, distributions, return of
capital or other means (and including any amounts received by dividend,
distribution, return of capital or other means by holders of A Shares in respect
of any B Shares acquired from time to time), in the period from the date of this
Agreement to the end of the relevant 12 month period ("Subsequent Dividend
Date");

 
 
54

--------------------------------------------------------------------------------

 

Wits Basin shall transfer or procure the transfer to London Mining with full
title guarantee free from all liens, charges and encumbrances for an aggregate
nominal amount of US$1, such number of B Shares as is determined in accordance
with clauses 13.4 to 13.9 (the "Transfer Shares"). The Transfer Shares shall be
transferred within 5 Business days of the determination of the fair market value
of the B Shares and the Diminution Value (in respect of the Trigger Events under
clause 13.2.5 and 13.2.6) pursuant to clauses 13.4 to 13.9 (such date of
transfer being the "Transfer Date"). For the avoidance of doubt, the total
number of B Shares to be transferred at each Transfer Date shall be the
aggregate number of Transfer Shares calculated in respect of all Trigger Events
which arose in the Relevant Period or the relevant Subsequent Period (as
applicable).
 
13.2
A Trigger Event for the purposes of clause 13.1 shall constitute;

 
 
 13.2.1
any payment to Lu Benzhao or his connected persons under the Consulting
Agreement (including H.K. Blossom Mining Resourse Group Ltd);

 
 
 13.2.2
any payment  to Lu Benzhao or his connected persons under the Consulting
Agreement (including H.K. Blossom Mining Resourse Group Ltd) in respect of the
Outstanding Sudan Consideration or in respect of the MZM Consideration;

 
 
 13.2.3
any payment  made for a Matang Development Cost;

 
 
 13.2.4
any financing costs or expenses (including payments of interest) that are
incurred by any member of the Group in connection with any of the payments
referred to in clauses 13.2.1 to 13.2.3;

 
 
 13.2.5
the failure of the MZM Equity Transfer Agreement to complete within the time
period contemplated in the Business Plan; or

 
 
 13.2.6
the input cost assumptions to the Business Plan approved as at the date of this
Agreement ("Assumptions") regarding fixed costs and operating costs (including
strip ratio) being materially different (other than as a result of changes in
the market or force majeure) such that the net present value of the A Shares
owned by London Mining as set out the Business Plan approved as at the date of
this Agreement has decreased by US$1 million.

 
 
55

--------------------------------------------------------------------------------

 

13.3
It shall not be a Trigger Event under clause 13.1:

 
 
 13.3.1
if the payment, cost or circumstance giving rise to the Trigger Event has the
prior written approval of the parties, including without limitation any payment
contemplated under the Business Plan as at date of this Agreement (provided that
all other material aspects of the Business Plan as at date of this Agreement
have been met);

 
 
 13.3.2
in respect of clause 13.2.5, if the MZM Equity Transfer Agreement does not
complete as a result of London Mining not agreeing to proceed with the
acquisition of MZM and the Company has conducted and completed a Feasibility
Study (which shall include, among other parameters, drilling to confirm ore
reserves to standards as set out in the JORC Code, analysis of mine plan,
construction costs, permitting) which demonstrates that the project is
economically and technically viable, financing for the project is available, the
costs of developing the project are materially in line with the Business Plan as
at the date of this Agreement and where production of iron ore is sufficient to
meet target production as set out in the Business Plan as at the date of this
Agreement (at the required grade of iron ore);

 
 
 13.3.3
if any payment under clauses 13.2.1, 13.2.2 and 13.2.3 above is made out of
funds received by the Target Entities or MZM as a result of the Company or
another member of the Group obtaining Third Party Funding on terms as agreed by
the parties to this Agreement; or

 
 
 13.3.4
if any payment was made to Lu Benzhao or his connected persons under the
Consulting Agreement (including H.K. Blossom Mining Resourse Group Ltd) prior to
the date of this Agreement and as agreed by London Mining.

 
13.4
The number of shares to be transferred to London Mining in respect of a Trigger
Event set out in the clause 13.2.1, 13.2.2, 13.2.3 and 13.2.4 shall be
calculated based on the following:

 
A = B ÷ C


Where:
A = the number of B Shares to be transferred.

 
56

--------------------------------------------------------------------------------

 

B = the amount in USD equal to the aggregate amount of all payments made under a
Trigger Event set out in clauses 13.2.1 to 13.2.4 paid in either the Relevant
Period or any Subsequent Period (as applicable).


C = the fair market value of each B Share as at the Dividend Date or any
Subsequent Dividend Date (as applicable) as determined in accordance with clause
13.6 and 13.7.


13.5
The number of shares to be transferred to London Mining in respect of a Trigger
Event set out in the clause 13.2.5 and 13.2.6 shall be calculated based on the
following:

 
A = (D  + E) ÷ C


Where:
A = the number of B Shares to be transferred.


D = an amount equal to the Diminution Value of the A Shares and B Shares (if
any) (including those acquired under this clause 13) held (or deemed to be held
under clause 13.7.3(b)) by London Mining arising as a result of the Trigger
Event set out in clause 13.2.5 as determined in accordance with clauses 13.6,
13.7, 13.8 and 13.9.


E = an amount equal to the Diminution Value of the A Shares and B Shares (if
any) (including those acquired under this clause 13) held (or deemed to be held
under clause 13.7.3(b))by London Mining arising as a result of the Trigger Event
set out in clause 13.2.6 as determined in accordance with clauses 13.6, 13.7,
13.8 and 13.9.


C = the fair market value of each B Share as at the Dividend Date or any
Subsequent Dividend Date (as applicable) as determined in accordance with clause
13.6 and 13.7.


13.6
London Mining and Wits Basin shall use reasonable endeavours to agree (as
applicable):

 
 
 13.6.1
the amount of any payment, cost or expense referred to in clauses 13.2.1 to
13.2.4;

 
 
 13.6.2
the fair market value of the B Shares for the purposes of clauses 13.4 and 13.5;
and

 
 
57

--------------------------------------------------------------------------------

 

 
 13.6.3
the Diminution Value,

 
within 10 Business Days of the Dividend Date or any Subsequent Dividend Date (as
applicable); or, in default of agreement within 20 Business Days of the Dividend
Date or any Subsequent Dividend Date (as applicable) London Mining or Wits Basin
may refer the matters set out in paragraphs 13.6.1 to 13.6.3 to an Independent
Valuer for a resolution.  The decision of the Independent Valuer shall, save in
the case of manifest error, be final and binding on the parties.
 
13.7
The Independent Valuer shall be instructed to determine:

 
 
 13.7.1
the amount of any payment, cost or expense referred to in clauses 13.2.1 to
13.2.4 as quickly as possible and having regard to such criteria as they shall
consider appropriate for the purpose;

 
 
 13.7.2
the fair market value of the B Shares as quickly as possible on the basis of a
sale between willing buyer and willing seller as a going concern, if such be the
case, and having regard to such criteria as they shall consider appropriate for
the purpose including any rights, restrictions or obligations attaching to the B
Shares to be transferred imposed by this Agreement and the Memorandum and
Articles save that they shall be instructed to take no account of:

 
 
 (a)
the size of the holding to be transferred; or

 
 
 (b)
the number of Shares already held by London Mining,

 
 
 13.7.3
the Diminution Value as quickly as possible having regard to such criteria as
they shall consider appropriate for the purpose, and on the basis:

 
 
 (a)
of a sale of the Company between willing buyer and willing seller as a going
concern, if such be the case;

 
 
 (b)
that any transfer of B Shares under clause 13.1 resulting from a Trigger Event
arising under clauses 13.2.1 to 13.2.4 and 13.2.5 (in the case of E in clause
13.5 above) has taken place (and the parties agree that any such B Shares shall
be deemed to be held by London Mining for the purposes of clauses 13.5, 13.8 and
13.9),

 
  and otherwise in accordance with clause 13.8 and 13.9.
 
13.8
In order to calculate the Diminution Value the Independent Valuer shall
determine:

 
 
58

--------------------------------------------------------------------------------

 

 
 13.8.1
subject to clause 13.8.2, the fair market value of each A Share and B Share (if
any) (including those acquired under this clause 13) held (or deemed to be held
under clause 13.7.3(b)) by London Mining as at the Dividend Date or Subsequent
Dividend Date (as applicable) calculated on the basis of the value of the Group
determined as if the Business Plan as approved at the date of this Agreement had
been met and that the relevant Trigger Event had not occurred ("Projected FMV");
and

 
 
 13.8.2
if there is a Trigger Event under both clause 13.2.5 and 13.2.6, in calculating
the Diminution Value for the purpose of a Trigger Event under clause 13.2.6, the
Projected FMV will be calculated on the basis of the Business Plan as approved
at the date of this Agreement but adjusted to exclude any assumed acquisition of
MZM; and

 
 
 13.8.3
the actual fair market value of each A Share or B Share (if any) (including
those acquired under this clause 13(b)) held (or deemed to be held under clause
13.7.3(b)) by London Mining as at the Dividend Date or Subsequent Dividend Date
(as applicable) ("Actual FMV"); and

 
13.9
The Diminution Value shall be the calculated in accordance with the following
formula:

 
 X = ((YA x SA) +(YB x SB))  – ((ZA x SA) +(ZB x SB)),
 
where:
 
X is the Diminution Value
YA is the Projected FMV of each A Share
YB is the Projected FMV of each B Share
ZA is the Actual FMV of each A Share
ZB is the Actual FMV of each B Share
SA is the number of A Shares  held by London Mining as at the Dividend Date or
Subsequent Dividend Date (as applicable).
SB is the number of B Shares held (or deemed to be held under clause 13.7.3(b))
by London Mining (including those acquired under clause 13.1) as at the Dividend
Date or Subsequent Dividend Date (as applicable).


13.10
If there is a transfer of B Shares pursuant to clause 13.1:

 
 
13.10.1
Wits Basin shall deliver or procure the delivery of a transfer form to London
Mining duly executed by the owner of the Transfer Shares and the relevant share
certificates for the Transfer Shares to the Company for cancellation;

 
 
59

--------------------------------------------------------------------------------

 

 
13.10.2
the Company shall enter London Mining in the register of members of the Company
as the holder of such Transfer Shares transferred under clause 13.1;

 
 
13.10.3
the Company shall amend the register of members to reflect the change in holding
of B Shares; and

 
 
13.10.4
the Company shall issue and deliver share certificates to London Mining to
reflect its revised holdings of Shares, revised as a result of clause 13.1.

 
13.11
Wits Basin shall not and shall procure that none of its Group members shall
increase, or agree to increase the total amount of its principal (or the rate of
interest payable on the principal) owed to China Gold above the amount which it
has outstanding to China Gold as at the date of this Agreement under the Wits
Basin Promissory Note (being US$10,421,000), nor shall it extend, or agree to
extend the maturity date of the Wits Basin Promissory Note beyond the date that
is 3 years after the date of this Agreement ("Maturity Date Extension") without
the prior written consent of London Mining, where such an increase is secured
by, or such Maturity Date Extension contains, an equity charge over the B Shares
held by Wits Basin or any member of its Group or where such an increase or
Maturity Date Extension would otherwise have a materially detrimental effect on
London Mining's rights under this Agreement.  London Mining shall not withhold
its consent to a Maturity Date Extension if such new maturity date is on or
before the maturity date of the Promissory Note and if China Gold has provided a
written irrevocable and unconditional confirmation to the Company and each
Qualifying Shareholder that any equity charge in favour of China Gold over any B
Shares which are determined to be Transfer Shares under this Clause 13, shall
automatically and unconditionally release on the Transfer Date.

 
13.12
If so requested in writing by London Mining, Wits Basin must repay the Wits
Basin Promissory Note ahead of its maturity date in order to effect a full
release of any Transfer Shares from the Second Amended and Restated Pledge
Agreement ("Security Release").

 
13.13
In the event that London Mining requests the early repayment pursuant to clause
13.12, it may offer to make a loan to Wits Basin for an amount equal to the
total outstanding principal and interest under the Wits Basin Promissory Note in
order to effect the Security Release. Any such loan shall be made on equivalent
terms to the Wits Basin Promissory Note (including as to security other than in
respect of the Transfer Shares).  If London Mining shall make such an offer,
Wits Basin must agree to enter into such loan arrangements.

 
 
60

--------------------------------------------------------------------------------

 
 
13.14
If at any time Wits Basin transfers any of its B Shares after the date of this
Agreement to any person (other than London Mining) including to China Gold under
the Second Amended and Restated Share Pledge Agreement) and prior to the
provisions of this clause 13 expiring, it shall procure that any transferee
shall enter into a similar commitment in respect of such B Shares as that given
by Wits Basin under this clause 13 (and which shall include the appointment of
the Company as an attorney on terms of the clause 13.14)  in a form reasonably
acceptable to London Mining and the Company shall not approve any such transfer
unless such a commitment is so given.

 
13.15
Subject to clause 13.16, in order to secure the obligations of Wits Basin under
clause 13.1, Wits Basin irrevocably (and shall procure that such other member of
its Group who validly holds the relevant Transfer Shares) appoints the London
Mining (the "Attorney") to act as its attorney with authority in its name and on
its behalf to execute and sign any and all agreements, instruments, deeds or
other papers and documents and to do all things in Wits Basin's name (or its
receiver, administrator or liquidator as the case may be) to transfer any
Transfer Shares pursuant to clause 13.1. The Attorney may receive such purchase
money and may nominate some person to execute an instrument of transfer of such
Transfer Shares in the name and on behalf of Wits Basin (or its receiver,
administrator or liquidator as the case may be) and thereafter, when such
instrument has been duly stamped (if required), the Company shall cause the name
of London Mining (or such other person as it directs) to be entered in the
register of members as the holder of such Transfer Shares and shall hold the
purchase money on trust (without interest) for Wits Basin (or its receiver,
administrator or liquidator as the case may be).  The receipt of London Mining
for the purchase money shall be a good discharge to London Mining (who shall not
be bound to see the application thereof) and, after London Mining's name has
been so entered in the register of members, the validity of the proceedings
shall not be questioned by any person.

 
13.16
London Mining shall only exercise its rights in relation to the Transfer of any
B Shares held by Wits Basin under the power of attorney granted under clause
13.15 in the event that the B Shares have been determined to be Transfer Shares
in accordance with clauses 13.1 to 13.9 and London Mining and Wits Basin have
determined that there has been a Trigger Event, or in default of agreement by
London Mining and Wits Basin, it is finally determined that there has been a
Trigger Event by an Independent Valuer (such Independent Valuer may be appointed
for this purpose in default of agreement by London Mining and Wits Basin within
30 days of the Dividend Date or any Subsequent Dividend Date) or it is otherwise
finally determined by a court of competent jurisdiction or arbitration tribunal.
The decision of the Independent Valuer shall, save in the case of manifest
error, be final and binding on the parties.

 
61

--------------------------------------------------------------------------------


 
13.17
Without prejudice to clause 13.15, if, following the Transfer Date the B Shares
which have been determined to be Transfer Shares under this clause 13 (provided
that London Mining and Wits Basin have determined that there has been a Trigger
Event or in default of agreement by London Mining and Wits Basin, it is finally
determined that there has been a Trigger Event by an Independent Valuer (such
Independent Valuer may be appointed for this purpose in default of agreement by
London Mining and Wits Basin within 30 days of the Dividend Date or any
Subsequent Dividend Date. The decision of the Independent Valuer shall, save in
the case of manifest error, be final and binding on the parties.) are not
transferred by the transferee to London Mining in accordance with this clause
13, London Mining shall be entitled, at its sole discretion by serving a written
notice on with the Company (with a copy to the other Shareholders), to require
the conversion of the B Shares into Deferred Shares at the rate set out in
clause 15.12 ("Conversion Notice"), without prejudice to any other rights of
London Mining.

 
14.             DEADLOCK
 
14.1
If there is a dispute or disagreement between the Qualifying Shareholders as to
any question which either of them (in its sole judgement) shall consider is of
fundamental importance to the future of the Company or the Business, either
Qualifying Shareholder may give notice in writing to the other Qualifying
Shareholder referring to the dispute or disagreement and the Qualifying
Shareholders shall immediately refer the matter giving rise to the deadlock to
the chief executives of their respective Groups and to use all reasonable
endeavours to resolve such dispute or disagreement.

 
14.2
The Qualifying Shareholders agree that until such time as the deadlock is
resolved, the Reserved Matter or other matter giving rise to the deadlock shall
not be undertaken or affected by the Company or Subsidiary Company.

 
15.             SHARE RIGHTS
 
Return of Capital Rights


15.1
The rights as regards return of capital attaching to each class of Shares shall
be as follows:

 
62

--------------------------------------------------------------------------------


 
 
15.1.1
on a return of capital on liquidation or otherwise (except on a purchase by the
Company of any Shares), the surplus assets of the Company remaining after the
payment of its liabilities (including, for the avoidance of doubt, any debts)
shall be applied in the following order of priority:

 
 
(a)
first, in paying to the holders of A Shares, (paid pro rata to the number of A
shares held), a net amount after withholding tax equal to US$44.5 million (which
shall exclude any payment by way of any LM Management Fee and any reimbursement
of out-of-pocket expenses) less any amounts received by holders of A Shares
pursuant to clauses 15.2 to 15.5;

 
 
(b)
second, the balance of such assets (if any) shall be distributed amongst the
holders of the A Shares and B Shares (pari passu as if the same constituted one
class of Shares) according to the amount paid up or credited as paid up on each
such Share,  up to a maximum of $10 million on each A Share and each B Share;

 
 
(c)
third, in paying to each holder of Deferred Shares in respect of each Deferred
Share of which it is a holder, a sum equal to the par value of such shares; and

 
 
(d)
fourth, the balance of such assets (if any) shall be distributed amongst the
holders of the A Shares and B Shares (pari passu as if the same constituted one
class of Shares) according to the amount paid up or credited as paid up on each
such Share.

 
Distributions


15.2
Subject to capital expenditure and working capital requirements of the Group as
agreed in the Business Plan (including without limitation the obligations under
the Promissory Note) and to applicable law, and subject to the provisions of
clauses 15.4, 15.5, 15.7 and 15.8, the Company shall in each calendar year
distribute the remaining Available Profits by way of dividend or any other means
to the holders of the A Shares and the B Shares (pari passu as if the same
constituted one class of Share) according to the number of Shares held by the
relevant Shareholder at the relevant time and the parties shall procure that
such distributions are made.

 
15.3
The Company shall procure (so far as it is able) that each Subsidiary Company
which has Available Profits shall from time to time declare and pay to the
Company (or, as the case may be, the relevant Subsidiary Company that is its
immediate holding company or parent undertaking) such dividends as are necessary
to enable the Company to make distributions in accordance with clause 15.2 in
the maximum sums it is able following payment of such dividends by such
Subsidiary Companies.

 
63

--------------------------------------------------------------------------------


 
15.4
Until the holders of A Shares have received in aggregate distributions by the
Company, (whether by dividend, distribution, return of capital or other means
(and including any amounts received by dividend, distribution, return of capital
or other means by holders of A Shares in respect of any B Shares acquired
pursuant to clause 13, but excluding by way of any LM Management Fee and any
reimbursement of out-of-pocket expenses)) a net amount after withholding tax
equal to US$44.5 million ("Repayment Date"), the Available Profits of the
Company shall be distributed in the following order of priority: 99% of the
Available Profits shall be payable to the holders of the A Shares and 1% of the
Available Profits shall be payable to the holders of the B Shares (in each case
on a pro rata basis to the number of A Shares and B Shares held (as
applicable)).

 
15.5
Following the Repayment Date, the Available Profits of the Company shall be
distributed in the following order of priority:

 
 
15.5.1
60% of the Available Profits accrued between the Repayment Date and Dividend
Review Date shall be payable to the holders of the A Shares and 40% of such
Available Profits shall be payable to the holders of the B Shares (in each case
on a pro rata basis to the number of A Shares and B Shares held (as
applicable)); and

 
 
15.5.2
50% of the Available Profits accrued after the Dividend Review Date shall be
payable to the holders of the A Shares and 50% of the Available Profits accrued
after the Dividend Review Date shall be payable to the holders of the B Shares
(in each case on a pro rata basis to the number of A Shares and B Shares held
(as applicable)).

 
15.6
In clause 15.5.2:

 
 
15.6.1
"Dividend Review Date" means January 1 in the first full calendar year after the
Repayment Date in which the Target Entities reach the Production Level; and

 
 
15.6.2
"Production Level" means a level of production whereby the XNS and MZM mines
operated by the Target Entities have produced during a calendar year an
aggregate of 850 tonnes of iron ore concentrate at a grade of not less than 62%.

 
15.7
The Company shall use its best endeavours to ensure that payments (whether by
dividend, distribution, return of capital or other means (but excluding by way
of any LM Management Fee and any reimbursement of out-of-pocket expenses)) of
not less than in aggregate, a net amount after withholding tax equal to US$44.5
million, are paid to the A Shareholders prior to the date that is 3 years after
the date of this Agreement.

 
64

--------------------------------------------------------------------------------


 
15.8
Despite any other provision of this Agreement, the parties agree that the
Company shall make no payment to Lu Benzhao under the Consulting Agreement until
the A Shareholders have, in aggregate, received a net amount after withholding
tax equal to US$44.5 million, whether by dividend, distribution, return of
capital or other means (including any amounts received by dividend,
distribution, return of capital or other means by holders of A Shares in respect
of any B Shares acquired pursuant to clause 13) but excluding by way of any LM
Management Fee and any reimbursement of out-of-pocket expenses), unless any such
payment to Lu Benzhao is required by law or by contract or  with the prior
written consent of London Mining and Wits Basin.

 
15.9
The holders of Deferred Shares shall have no rights to any dividends or other
distributions other than on a return of capital as set out in clause 15.1.

 
Rights on Exit


15.10
In the event of an Exit (other than a Sale under clauses 9.16 to 9.19 or a
Quotation) which shall include any sale in accordance with clauses 11.2 to 11.6
(inclusive), notwithstanding anything to the contrary in the terms and
conditions governing such Exit, the Shareholders immediately prior to such Exit
shall procure that the consideration (whenever received) shall be placed in a
designated trustee account and shall be distributed amongst such selling
Shareholders in such amounts and in such order of priority as would be
applicable on a return of capital (pursuant to clause 15.1).

 
15.11
In the event of a sale by Wits Basin of any of its shares to a third party, any
principal outstanding under the WB Loan and any accrued but unpaid interest on
that amount shall be repaid to London Mining (or such other holders of the WB
Loan at such time) as a condition of transfer of the Shares held by Wits Basin
pursuant to the WB Loan Agreement.

 
Conversion of B Shares


15.12
On receipt of a valid Conversion Notice from London Mining, such number of B
Shares shall automatically convert into Deferred Shares so that, on the
conversion London Mining owns such percentage of the issued ordinary share
capital of the Company as it would have done if the Transfer Shares had been
transferred to it under clause 13.

 
65

--------------------------------------------------------------------------------


 
15.13
Any conversion of B Shares pursuant to clause 15.12 shall be made on the
following terms:

 
 
15.13.1
the conversion shall take effect immediately on  the date on which the
Conversion Notice is received by the Company at no cost to the A Shareholders;

 
 
15.13.2
the  relevant holder of the B Shares shall deliver the certificates for the
relevant B Shares to the Company for cancellation; and

 
 
15.13.3
the Company shall issue to the relevant Shareholders new share certificates for
the new holdings of B Shares and Deferred Shares resulting from the conversion.

 
15.14
Following any conversion of B Shares into Deferred Shares pursuant to clause
15.12, any such Deferred Shares may either be transferred to a person nominated
by the Board or (subject to the law) purchased by the Company in each case for
an aggregate amount of $1 for all Deferred Shares then in issue.

 
15.15
Following the conversion of the B Shares into Deferred Shares pursuant to clause
15.12, the Company shall procure that the Company Secretary and, if required,
the Board shall take all necessary steps to ensure that such conversion is
documented accurately and all filings and any other relevant formalities are
complied with.

 
16.             RESTRICTIVE COVENANTS
 
16.1
Each Shareholder undertakes to the Company (for itself and as trustee for each
other Subsidiary Company) and (as a separate undertaking) to the other
Shareholders that:

 
 
16.1.1
he will not, directly or indirectly, at any time prior to, nor during the period
of 12 calendar months from, the Relevant Date:

 
 
(a)
solicit or entice away, or endeavour to solicit or entice away, from the Company
or any other Subsidiary Company; or

 
 
(b)
employ or engage, or endeavour to employ or engage,

 
any person who was at the Relevant Date, or who at any time during the period of
12 calendar months prior to the Relevant Date had been, an employee of the
Company or any other Subsidiary Company (and with whom the Shareholder had
dealings (other than in a de minimis way) during such 12 calendar-month period)
whether or not such person would commit a breach of his employment contract by
reason of leaving service, save that this clause shall not apply to any employee
employed by the Company or any other Subsidiary Company in a non-managerial or
purely administrative role. Notwithstanding the foregoing, the solicitation,
enticement, employment or engagement by Wits Basin or any member of Wits Basin's
Group of William Green, Mark Dacko or Stephen King shall not constitute a breach
of this clause 16;
 
66

--------------------------------------------------------------------------------


 
 
16.1.2
he will not, directly or indirectly, within 100kms of any of the land owned by
any member of the Group at the date of this Agreement at any time during the
period of 12 calendar months from the Relevant Date:

 
 
(a)
engage in; or

 
 
(b)
be concerned or interested in,

 
any business carried on in competition with any of the businesses of the Company
or any Subsidiary Company with which he was associated at any time during the
period of 12 calendar months prior to the Relevant Date.


16.2
Each Shareholder undertakes to the Company (for itself and as trustee for each
other Company Group member) that, in the period from the date of this Agreement
until the date that is 12 months after the Relevant Date, it shall introduce and
first offer to the Company (for itself and on behalf of each other Company Group
member), any opportunities relating, directly or indirectly, to iron ore mining
or iron ore product processing in the People's Republic of China of which it or
any member of the respective Shareholder's Group becomes aware ("Mining
Opportunity").

 
16.3
Each Shareholder shall notify in writing the Company and the other Shareholders
promptly on it, or any member of its respective Shareholder's Group ("Notifying
Party"), becoming aware of a Mining Opportunity. The Notifying Party shall
promptly on written request, provide to the Company and the other Shareholders
all such information within its control and as reasonably requested by the
Company or the other Shareholders, in order to enable the Company and its Group
to properly assess the Mining Opportunity. Any information provided to any of
the Company or the other Shareholders (each an "Interested Party") under this
clause 16.3 should be provided at the same time to the other Interested Parties.

 
67

--------------------------------------------------------------------------------


 
16.4
If the Company does not provide written notice to the Notifying Party, with a
copy to the other Interested Parties, within 45 days of receiving notice of the
Mining Opportunity, that it wishes to pursue the Mining Opportunity, the right
of first offer granted in clauses 16.2 will lapse.

 
16.5
The parties agree that in the period from the date of this Agreement until the
date that is 12 months after the Relevant Date, each Shareholder and each member
of its respective Shareholder's Group and its respective Personnel ("Relevant
Shareholder") shall be prohibited from pursuing any Mining Opportunity in the
event that the Company or any member of its Group:

 
 
16.5.1
pursues (or takes action to pursue) the relevant Mining Opportunity; or

 
 
16.5.2
declines to pursue the relevant Mining Opportunity as a result of the Relevant
Shareholder (or its Nominated Directors) voting against or otherwise vetoing the
pursuit of the relevant Mining Opportunity whether directly or indirectly
(including by refusing to provide or approve additional funding) at the Company
level and where the other Shareholder(s) (or its Nominated Directors) was in
favour of pursuing the relevant Mining Opportunity.

 
16.6
For the purpose of clause 16.3:

 
 
16.6.1
the awareness of Wits Basin includes the awareness of Stephen King any employee
of, or consultant to, Wits Basin or any member of its Shareholder's Group that
performs the role of "Supervisor" for any of the Target Entities or any other
Subsidiary Company incorporated in the PRC from time to time and any other
persons who perform similar functions at Wits Basin with respect to the
Company's Group from time to time; and

 
 
16.6.2
the awareness of London Mining includes the awareness of Graeme Hossie Rachel
Rhodes and Luciano Ramos and any other persons who perform similar functions at
London Mining with respect to the Company's Group from time to time,

 
in each case in their capacity as an employee or consultant of Wits Basin or
London Mining (as applicable).
 
16.7
For the purposes of clauses 16.1, 16.2 and 16.5:

 
 
16.7.1
the "Relevant Date" shall mean the date on which the Shareholder cease to hold
any Shares (or any shares in any Subsidiary Company);

 
68

--------------------------------------------------------------------------------


 
 
16.7.2
"directly or indirectly" shall mean a Shareholder acting either alone or jointly
with or on behalf of any other person, firm or company whether as principal,
partner, Operator, employee, contractor, director, consultant, investor or
otherwise; and

 
 
16.7.3
"Personnel" shall mean directors, officers, employees, agents, contractors,
sub-contractors or professional advisers of a party or any other member or its
Group

 
16.8
Nothing contained in clause 16.1 shall prevent a Shareholder from being the
holder or beneficial owner, by way of bona fide investment, of any class of
securities in any company if such class of securities is listed, or dealt in, on
a recognised investment exchange (within the meaning of section 285(1) of the
English Financial Services and Markets Act 2000) provided that it (together, in
the case of an individual, with his spouse and minor children and, in the case
of a body corporate, with all other members of its Group) neither holds nor is
beneficially interested in more than a total of 1% of any single class of the
securities in that company.

 
16.9
Each of the undertakings contained in clauses 16.1, 16.2 and 16.5 is a separate
undertaking by each Shareholder in relation to itself and its interests and
shall be enforceable by the Company and the other Shareholders separately and
independently of its rights to enforce any one or more of the other covenants
contained in clause 16.

 
16.10
Each Shareholder agrees (having taken independent legal advice) that the
undertakings contained in clauses 16.1, 16.2 and 16.5 are reasonable and
necessary for the protection of the legitimate interests of the Company and
members of its Group and that these restrictions do not work harshly on
it.  Each Shareholder nevertheless agreed that, if any such undertaking shall be
found to be void but would be valid if some part were deleted, then such
undertaking shall apply with such deletions as may be necessary to make it valid
and enforceable.

 
16.11
Each Shareholder shall procure that each member of its respective Shareholder's
Group and each employee and consultant, agent and officer of each member of its
respective Shareholder's Group is aware of and complies with the undertakings
contained in clauses 16.1, 16.2 and 16.5.

 
17.             CONFIDENTIALITY
 
17.1
Notwithstanding any other provision of this Agreement, the Shareholders shall be
entitled at all times:

 
69

--------------------------------------------------------------------------------


 
 
17.1.1
to consult freely about the Group and its affairs with, and to disclose
Conditional Information to, their auditors, lenders and proposed lenders and
with any other member of their respective Groups or investors (or with or to any
of its or their respective professional advisers); and

 
 
17.1.2
for the purposes of facilitating an Exit or sale of some or all of their Shares,
to disclose any Confidential Information to any proposed purchaser, underwriter,
sponsor or broker,

 
provided that the Shareholder disclosing such information shall use reasonable
endeavours to procure that any such recipient is made aware that it is
Confidential Information and agrees to treat it accordingly and, with respect to
clause 17.1.2, shall keep the Board informed of the identity of any persons to
whom disclosures are made pursuant to this clause. The Company agrees with the
Shareholders who, for these purposes, shall also act as trustee for the persons
to whom Confidential Information may be disclosed under this clause 17.1, to
waive any claim for breach of confidence in respect of any disclosure of
Confidential Information made by the Shareholders in compliance with this clause
17.1.
 
17.2
Subject to clause 17.1, each party shall in all respects keep confidential and
not at any time disclose or make known in any other way to anyone whomsoever or
use for his own or any other person's benefit or to the detriment of any Group
Company any Confidential Information, provided that:

 
 
17.2.1
such obligation shall not apply to information which becomes generally known
(other than through a breach by any party of this clause);

 
 
17.2.2
any party shall be entitled at all times to disclose such information as may be
required by law or by any competent judicial or regulatory authority to enable
it to comply with the requirements of Oslo Axess or any other any securities
exchange on which it or any member of a Shareholder's Group is listed or for tax
or accounting purposes (provided that, so far as practicable, the disclosing
party shall consult with the other parties prior to making such disclosure); and

 
 
17.2.3
nothing contained in this clause shall prevent any employee of any Group Company
from disclosing information in the proper performance of his duties as an
employee.

 
70

--------------------------------------------------------------------------------


 
18.             ANNOUNCEMENTS
 
No Shareholder shall (without the consent of the other Shareholder, such consent
not to be unreasonably withheld or delayed) issue any press release or make any
public statement or publish any document or make any public statement or
otherwise make any disclosure to any person who is not a party to this
Agreement, other than the Announcements, before or after the date of this
Agreement, relating to any of the matters provided for or referred to in this
Agreement or any ancillary matter.  This clause shall not apply to any
announcement or disclosure required by law, by any competent judicial or
regulatory authority, Oslo Axess, the Securities and Exchange Commission or by
any securities exchange (in which case the parties shall co-operate, in good
faith, in order to agree the content of any such announcement, so far as
practicable, prior to its being made).
 
19.             TERMINATION
 
Save as expressly provided in this Agreement to the contrary and unless
otherwise agreed by the Shareholders, this Agreement other than clauses 1
(Definitions and Interpretation), 16 (Restrictive Covenants), 17
(Confidentiality), 18 (Announcements), 22 (Applicable Law and Jurisdiction), 23
(General) and 24 (Notices), shall terminate upon the happening of the earliest
of the following:-


19.1
the acquisition by one Shareholder or its nominee of all of the Shares in the
Company held by the other Shareholders;

 
19.2
the sale of all of the Shares to a third party; and

 
19.3
completion of the liquidation of the Company.

 
20.             MEMORANDUM AND ARTICLES
 
If the provisions of the memorandum and articles of association for the time
being of any Group Company conflict with the provisions of this Agreement then,
during such period, the parties agree that the provisions of this Agreement
shall prevail and the parties agree to amend the provisions of the relevant
memorandum and articles of association to remove the conflict.


21.             COSTS
 
Each of the parties shall pay all costs and expenses incurred by it in its own
right in connection with the negotiation and conclusion of this Agreement.


22.             APPLICABLE LAW AND JURISDICTION
 
22.1
This Agreement and the rights and obligations of the parties shall be governed
by and construed in accordance with the laws of England and Wales.

 
71

--------------------------------------------------------------------------------


 
22.2
The parties irrevocably submit to the non-exclusive jurisdiction of the courts
of England and Wales in respect of any claim, dispute or difference arising out
of or in connection with this Agreement.

 
23.             GENERAL
 
Entire agreement


23.1
This Agreement (together with any documents referred to herein or entered into
pursuant to this Agreement) contains the entire agreement and understanding of
the parties and supersedes all prior agreements, understandings or arrangements
(both oral and written) relating to the subject matter of this Agreement and any
such document.

 
23.2
This Agreement shall not be construed as creating any partnership or agency
relationship between any of the parties.

 
Variations and waivers


23.3
No variation of this Agreement shall be effective unless made in writing and
signed by or on behalf of all the parties and expressed to be such a variation.

 
23.4
No failure or delay any party or time or indulgence given in exercising any
remedy or right under or in relation to this Agreement shall operate as a waiver
of the same nor shall any single or partial exercise of any remedy or right
preclude any further exercise of the same or the exercise of any other remedy or
right.

 
23.5
No waiver by any party of any requirement of this Agreement, or of any remedy or
right under this Agreement, shall have effect unless given in writing and signed
by such party.  No waiver of any particular breach of the provisions of this
Agreement shall operate as a waiver of any repetition of such breach.

 
23.6
Any waiver, release or compromise or any other arrangement of any kind
whatsoever which a party gives or enters into with any other party in connection
with this Agreement shall not affect any right or remedy of that party as
regards any other parties or the liabilities of any other such parties under or
in relation to this Agreement.

 
Assignment


23.7
Subject to clauses 9.1, 9.2, 9.3 and 9.5, no Shareholder shall be entitled to
assign the benefit or burden of any provision of this Agreement (or any of the
documents referred to herein) without the consent of the other Shareholders.

 
72

--------------------------------------------------------------------------------


 
Counterparts


23.8
This Agreement may be executed as two or more counterparts and execution by each
of the parties of any one of such counterparts will constitute due execution of
this Agreement.

 
Further assurance


23.9
Each party shall, and shall use all reasonable endeavours to procure that any
necessary third party shall, do and execute and perform all such further deeds,
documents, assurances, acts and things as may reasonably be required to give
effect to this Agreement.

 
Injunctive relief


23.10
It is acknowledged and agreed that any breach of the terms of this Agreement
could cause the Shareholders irreparable injury for which damages may not be an
adequate remedy.  In the event of a breach or threatened breach by any
Shareholder of the terms of this Agreement, but without limitation to any other
remedies available to it, the other Shareholders shall be entitled to seek
injunctive relief in any Court of competent jurisdiction restraining the party
in breach from breaching the terms of this Agreement.

 
Other remedies


23.11
Any remedy or right conferred upon a Shareholder for breach of this Agreement
shall be in addition, and without prejudice, to all other rights and remedies
available to it.

 
Third party rights


23.12
No provision of this Agreement is intended to benefit or be enforceable by any
third party pursuant to the Contracts (Rights of Third Parties) Act 1999, but
this shall not affect any right or remedy of a third party which exists or is
available apart from that Act.

 
24.             NOTICES
 
Form of Notice


24.1
Any notice, consent, request, demand, approval or other communication to be
given or made under or in connection with this Agreement (each a "Notice" for
the purposes of this clause) shall be in writing and signed by or on behalf of
the person giving it.

 
73

--------------------------------------------------------------------------------


 
Method of service


24.2
Service of a Notice must be effected by one of the following methods:

 
 
24.2.1
by hand to the relevant address set out in clause 24.4 and shall be deemed
served upon delivery if delivered during a Business Day, or at the start of the
next Business Day if delivered at any other time; or

 
 
24.2.2
by prepaid first-class post to the relevant address set out in clause 24.4 and
shall be deemed served at the start of the second Business Day after the date of
posting; or

 
 
24.2.3
by prepaid international airmail to the relevant address set out in clause 24.4
and shall be deemed served at the start of the fourth Business Day after the
date of posting; or

 
 
24.2.4
by facsimile transmission to the relevant facsimile number set out in clause
24.4 and shall be deemed served on despatch if despatched during a Business Day,
or at the start of the next Business Day if despatched at any other time,
provided that in each case a receipt indicating complete transmission of the
Notice is obtained by the sender and that a copy of the Notice is also
despatched to the recipient using a method described in clause 24.2.1 to clause
24.2.3 (inclusive) no later than the end of the next Business Day.

 
24.3
In clause 24.2 "during a Business Day" means any time between 9.30 a.m. and 5.30
p.m. on a Business Day based on the local time where the recipient of the Notice
is located.  References to "the start of [a] Business Day" and "the end of [a]
Business Day" shall be construed accordingly.

 
Address for service


24.4
Notices shall be addressed as follows:

 
 
24.4.1
Notices for London Mining shall be marked for the attention of:

 
Name: 
Rohit Bhootralingam



Address: 
London Mining Plc

39 Sloane Street
London
United Kingdom
SW1X 9LP


Fax number:
00 44 (0)20 7201 5050

 
74

--------------------------------------------------------------------------------


 
 
24.4.2
Notices for Wits Basin shall be marked for the attention of:

 
Name: 
Stephen King



Address: 
Wits Basin Precious Minerals Inc.

80 South 8th Street, Suite 900
Minneapolis, Minnesota 55402-8773


Fax number:
(US) 1 (612) 395-5276



 
24.4.3
Notices for the Company shall be marked for the attention of:

 
Name: 
Stephen King



Address: 
China Global Mining Resources (BVI) Ltd.

80 South 8th Street, Suite 900
Minneapolis, Minnesota 55402-8773


Fax number:
(US) 1 (612) 395-5276



Copies of Notices


24.5
Copies of all Notices sent to the Company shall also be sent or given to Rohit
Bhootralingam of London Mining of 39 Sloane Street, London, SW1X 9LP, United
Kingdom.  Such copies shall be sent or given in accordance with one of the
methods described in clause 24.2.  Failure to communicate such copies shall not
invalidate such Notice.

 
Change of details


24.6
A party may change its address for service provided that it gives the other
party not less than 28 days' prior notice in accordance with this clause
24.  Until the end of such notice period, service on either address shall remain
effective.

 
75

--------------------------------------------------------------------------------


 
THIS AGREEMENT has been duly executed and delivered as a deed by the parties on
the date stated above.

 
76

--------------------------------------------------------------------------------

 

SCHEDULE 1


RESERVED MATTERS


(i)
Any material change in the nature or scope of the Business of the Company or any
of its Subsidiary Companies.



(ii)
The disposal of the whole or a substantial part of the undertaking, assets or
mining rights of the Company or any of its Subsidiary Companies or any interest
therein (other than to any member of the Group).



(iii)
The acquisition of any company or of the whole or part of the assets or
undertaking of any company or other person by the Company or any Subsidiary
Company including the acquisition of MZM under the MZM Equity Transfer
Agreement.



(iv)
The passing of a resolution to wind-up or dissolve the Company or any Subsidiary
Company or to apply to the court for an administration order or the appointment
of a receiver, administrative receiver, liquidator, trustee or similar officer
of the Company or any Subsidiary Company or of any or all of the assets of the
Company or any Subsidiary Company.



(v)
The commencement by the Company or any Subsidiary Company of negotiations with
creditors as a whole or any class thereof with a view to the readjustment or
rescheduling of its indebtedness or the making of a general assignment for the
benefit of creditors as a whole.



(vi)
The making of loans or advances by the Company or any Subsidiary Company to any
Shareholder or connected person or the giving of guarantees by the Company or
any Subsidiary Company in respect of obligations of any Shareholder or connected
person or the amendment of any terms, or settlement, of any outstanding loan
given by or to the Company or any member of the Group.



(vii)
The purchase, cancellation or redemption of any Shares of the Company or any
Subsidiary Company.



(viii)
The initiation (by commencement of proceedings) or the settlement of any
litigation or arbitration by the Company or any Subsidiary Company save for debt
collection in the ordinary course of business.

 
77

--------------------------------------------------------------------------------


 
(ix)
The entry into of any joint venture or profit sharing agreement or partnership
by the Company or any Subsidiary Company with any third party.



(x)
The approval, replacement, revision, modification or variation of the Business
Plan.



(xi)
The approval of the Annual Budget referred to in clause 5.2.5.



(xii)
The incurring of expenditure by the Company or any Subsidiary Company during a
financial period of the Company which is in excess of 5% of the expenditure
provided for in respect of that financial period in the relevant Annual Budget.



(xiii)
The giving of any guarantee, indemnity or security by the Company or any
Subsidiary Company in respect of the obligations of any person (other than the
Company or any Subsidiary Company) and any subsequent variation to any such
guarantee, indemnity or security once given.



(xiv)
The creation or issue of any mortgage, debenture, fixed or floating charge, lien
(other than a lien arising by operation of law) or other encumbrance over the
whole or any part of the undertaking, property or assets of the Group other than
for permitted borrowings in accordance with clause 7.5.



(xv)
The entry into or variation to a material extent, or termination (other than in
accordance with its terms) of any arrangement or agreement between the Company
or any Subsidiary Company and any shareholder or connected person.



(xvi)
The appointment of any committee of the Board of Directors of the Company or any
Subsidiary Company or the delegation of any of the powers of the board to such
committee (unless a representative of each Shareholder has been appointed to the
committee).



(xvii)
The appointment of any senior manager or employee (with a total remuneration
package of over US$100,000) ("Senior Employee") to work for any member of the
Group or the material amendment to the terms (including as to remuneration) or
scope of engagement of any Senior Employee employed by any member of the Group
from time to time.



(xviii)
The payment of any bonus or other material benefit to any Senior Employee.

 
78

--------------------------------------------------------------------------------


 
(xix)
Any payment to Lu Benzhao under the Consulting Agreement, the MZM Equity
Transfer Agreement, the NSM Equity Transfer Agreement or any amendment of any
payment to Lu Benzhao set out under clause 4.2.5.



(xx)
The setting of any performance hurdles or performance incentives imposed under
the Operator Agreement or in respect of any employee or consultant plus
determination of the bonus arrangements.



(xxi)
The incurring of any Marketing Costs (as that term is defined under the Operator
Agreement) in excess of an aggregate of US$100,000.



(xxii)
The termination or amendment of the Operator Agreement, including without
limitation any variation to the Operator Fee paid under the Operator Agreement.



(xxiii)
The approval of the reimbursement of Expenses by the Company or any of member of
its Group under the Operator Agreement which are not approved under paragraphs
3.3.1 to 3.3.4 of Schedule 2 to the Operator Agreement.



(xxiv)
The entry into of any contract or transaction by the Company or any Subsidiary
Company except in the ordinary course of trading and on arm's length terms.



(xxv)
The factoring or assignment of any of the book debts of the Company or any
Subsidiary Company.



(xxvi)
An alteration of the financial year end or accounting policies of the Company or
any Subsidiary Company.



(xxvii)
The making of any claim, disclaimer, surrender, election or consent which would
have a material adverse taxation effect on the Company or any Subsidiary Company
or the Shareholders (in respect of their Shares in the Company) or any member of
the Shareholder's Group.



(xxviii)
Any change to the name of the Company or any Subsidiary Company.



(xxix)
Any change of the auditors of the Company or any Subsidiary Company.



(xxx)
The consolidation, sub-division or conversion of any equity capital of the
Company or any Subsidiary Company or other reorganisation of the equity
securities of in the Company or any Subsidiary Company.

 
79

--------------------------------------------------------------------------------


 
(xxxi)
The issue of any securities in the Company or any Subsidiary Company or rights
to subscribe for or options over such securities.



(xxxii)
The entry by the Company or any member of the Group into any long term pricing
contracts or purchase contracts with other operators.



(xxxiii)
The initiation of discussions by the Company or any member of the Group or any
of their employees, officers, agents or advisors in relation to, or the
implementation of any integration plan proposed by a governmental authority
which involves the Company or any Subsidiary Company including any discussions
with the operators, managers or owners of the Sanbanquiao Mine or Guqiao Mine
and their successors in interest.



(xxxiv)
The incurring of any indebtedness for borrowed money by the Company or any
Subsidiary Company which is material in the context of the Business except as
permitted by the terms of this Agreement and except in the ordinary course of
business.



(xxxv)
Any amendment, substitution or replacement to the memorandum or articles of
association of the Company or any Subsidiary Company save as contemplated by
clause 4.



(xxxvi)
Any amendment, substitution or replacement to the Consulting Agreement, the MZM
Equity Transfer Agreement or the NSM Equity Transfer Agreement.



(xxxvii)
The engagement of any person by the Company or any member of its Group to
conduct a feasibility report in respect of any acquisition, joint venture or
other project proposed to be undertaken by the Company or any member of its
Group, to provide a technical report on the operations or reserves and resources
of the Business, to provide a competent persons report or a mining expert's
report or to otherwise comment on or verify the reserves and resources of the
Target Entities and any other members of the Group (from time to time).



(xxxvii)
The entry into of any agreement to effect any of the matters referred to above.


 
80

--------------------------------------------------------------------------------

 


 EXECUTED and DELIVERED as a DEED
)
 
by LONDON MINING PLC
)
 
acting by:
)
 



 
Director:    /s/ Rachel Rhodes



 
Director/Secretary:


 
81

--------------------------------------------------------------------------------

 


EXECUTED and DELIVERED as a DEED
)
 
by WITS BASIN PRECIOUS
)
 
MINERALS INC.
)
 
acting by:
)
 



 
Director:   /s/ Stephen D. King



 
Director/Secretary:



EXECUTED and DELIVERED as a DEED
)
 
by CHINA GLOBAL MINING
)
 
RESOURCES (BVI) LIMITED
)
 
acting by:
)
 



 
Director:   /s/ Stephen D. King



 
Director/Secretary:


 
82

--------------------------------------------------------------------------------

 